Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se une el Juez Asociado Señor Co-rrada Del Río.
La Mayoría revoca una sentencia emitida por el Tribunal de Circuito de Apelaciones que había confirmado otra dictada por el Tribunal de Primera Instancia en el caso ante nos. La sentencia emitida por el foro de primera ins-tancia declaró con lugar una demanda por incumplimiento de contrato, cobro de dinero y daños y perjuicios presen-tada por el dueño de una obra contra el contratista y la compañía aseguradora que emitió un Payment and Performance Bond para garantizar las obligaciones de tal contratista. La Mayoría concluye que cuando adviene a un estado de insolvencia una compañía de seguros que emitió una fianza de esa naturaleza —todas las reclamaciones, incluyendo la del dueño de la obra contra el contratista por incumplimiento del contrato de construcción, cobro de dinero y daños y perjuicios— automáticamente tienen que remitirse y tramitarse a través del procedimiento adminis-trativo que dispone el Capítulo 40 del Código de Seguros de Puerto Rico(1) para la liquidación de los activos de una compañía de seguros en estado de insolvencia. En este caso el Comisionado de Seguros obtuvo una Orden de la Sala Superior del Tribunal de Primera Instancia con jurisdic-ción y competencia, que autorizó el comienzo del referido procedimiento administrativo sobre aquellas reclamacio-nes dirigidas contra la compañía de seguros en estado de insolvencia. Dicha orden no se extendió a las reclamacio-nes contra los asegurados o fiados por esa compañía. Res-*465petuosamente, disentimos. Somos de la opinión que la norma jurisprudencial que formula la Mayoría no sólo es contraria a la clara letra del estatuto y a la manifiesta intención legislativa, sino que, además, desnaturaliza el procedimiento administrativo ante el Comisionado de Se-guros en los casos de insolvencia de compañías de seguros. Creemos que lastima seriamente la industria de la cons-trucción y el renglón de negocios de la industria de seguros que se dedica a la emisión de fianzas de esa naturaleza.
HH
La Mayoría(2) concluye lo siguiente:
Este Tribunal ya se ha expresado en cuanto al alcance del estatuto que hoy nos concierne —Art. 40.210 del Código de Seguros de Puerto Rico, supra— y ha concluido que los pleitos pendientes contra un asegurador en liquidación bajo un con-trato de garantía deben ser desestimados y remitidos al foro administrativo del procedimiento de liquidación. Intaco Equipment Corp. v. Arelis Const., supra; Calderón etc. v. The Commonwealth Ins. Co., 111 D.P.R. 153 (1981). Estos pronuncia-mientos son aplicables al caso de autos, especialmente lo resuelto en Intaco Equipment Corp. v. Arelis Const., supra, ya que se trataba allí como aquí, del cobro de una fianza en ga-rantía de un contrato de obra. En aquella ocasión determina-mos que la reclamación en cobro de dinero presentada ante el Tribunal de Primera Instancia, contra una compañía construc-tora y de la aseguradora que emitió el contrato de fianza de cumplimiento, debía desestimarse sin perjuicio de que fuera presentada nuevamente en el procedimiento administrativo a cargo del Comisionado de Seguros, porque el fin fundamental del Art. 40.210 del Código de Seguros de Puerto Rico, supra, es que exista un solo foro con jurisdicción que conglomere todas las reclamaciones en contra de la aseguradora insolvente. (En-fasis suplido y en el original.)
No compartimos la óptica de la Mayoría sobre el alcance que le quiere imprimir a la norma jurisprudencial vigente *466sobre este asunto, aplicada al presente “caso y controversia”.
En el caso Calderón, Etc. v. The Commonwealth Ins. Co., 111 D.P.R. 153 (1981), el entonces Tribunal Superior, Sala de San Juan, emitió una orden permanente para la liquidación de la compañía aseguradora, The Commonwealth Insurance Co., y designó al Comisionado de Se-guros como su administrador liquidador bajo las órdenes de ese Tribunal. Dicha compañía de seguros había sido de-mandada ante otra sala del Tribunal de Primera Instancia por cobro de servicios profesionales de abogado prestados a ésta, que ascendían a más de medio millón de dólares. El Comisionado de Seguros compareció ante esta última sala del Tribunal de Primera Instancia y solicitó la desestima-ción de la demanda mediante el mecanismo de sentencia sumaria, adujo como fundamento su facultad para atraer a ese foro central administrativo todas las reclamaciones presentadas contra la compañía de seguros intervenida, por estar en estado de insolvencia, método que afirmó pro-movería la ordenada adjudicación de éstas. La sala del Tribunal de Primera Instancia, donde se atendía la demanda presentada para el cobro de dinero, denegó la solicitud de sentencia sumaria presentada por el Comisionado de Segu-ros, quien recurrió oportunamente ante nos. Emitimos una orden para que los demandantes ante el Tribunal de Pri-mera Instancia, y recurridos ante nos, indicaran su razón para oponerse al encauzamiento de su reclamación por la vía especial provista en el antiguo Código de Seguros de Puerto Rico.(3) Comparecieron y expresaron que su posi-ción no era la de frustrar los procedimientos administrati-vos especialmente ordenados para el caso, sino obtener con razonable prontitud la adjudicación por el Comisionado de Seguros de su reclamación. No levantaron objeción a que fuera la Sala de San Juan del entonces Tribunal Superior, *467que tenía asignada la supervisión del procedimiento de li-quidación, la que asumiera competencia en la referida re-clamación de honorarios de abogado.
Resolvimos en aquella ocasión que la intención legisla-tiva detrás de los Arts. 40.040, 40.190 y 40.130 del antiguo Código de Seguros(4) indicaban el propósito de reunir todas las reclamaciones en la Oficina del Comisionado de Segu-ros, en orden a una eficiente y más pronta consideración y adjudicación de éstas. Concluimos, entonces, que toda vez que la demanda de los referidos abogados fue presentada antes de autorizarse la liquidación de la compañía de se-guros y habiéndose emplazado al Comisionado de Seguros, su prelación no quedaría afectada al referirla al foro administrativo.
Como podemos observar, de lo allí pautado lo único que apreciamos como aplicable al asunto ante nos es la norma-tiva a los efectos de que toda reclamación contra una com-pañía aseguradora en estado de insolvencia y en proceso de liquidación tiene que tramitarse a través del procedi-miento administrativo.
En Intaco Equipment Corp. v. Arelis Const., 142 D.P.R. 648 (1997), el Comisionado de Seguros de Puerto Rico, en su capacidad de liquidador de la Corporación Insular de Seguros, planteó que los pleitos pendientes contra un ase-gurador en liquidación deben ser remitidos ante el foro ad-ministrativo que conduce el procedimiento de liquidación, de acuerdo con el Art. 40.210 del Código de Seguros de Puerto Rico.(5) Concluimos, entonces, que le asistía la razón. Para poder determinar el alcance de la aplicación al “caso y controversia” que tenemos ante nos, resulta nece-sario precisar el ratio decidendi de ese ejercicio jurisprudencial. Para ello, es preciso puntualizar los he-chos que tuvimos ante nos en aquel momento. Veamos.
*468Intaco Equipment Corporation, Intaco Aluma Corporation e Intaco Corporation (en adelante Intaco) presentaron una demanda en cobro de dinero contra Arelis Construction, en adelante Arelis, en el entonces Tribunal Superior, Sala de San Juan. Posteriormente le fue practicada una enmienda a la demanda original para incluir a la asegura-dora Corporación Insular de Seguros como fiadora de Arelis. Intaco alegó que Arelis le adeudaba ciertas cantida-des de dinero en concepto de cánones de arrendamiento de equipo para la construcción de un proyecto y que la Corpo-ración Insular de Seguros era responsable por dicha suma de dinero en calidad de fiadora. Mientras se conducía el trámite del referido pleito, en otra de las salas de San Juan del antiguo Tribunal Superior se emitió una orden, me-diante la cual se declaró a dicha aseguradora en estado de insolvencia, y dispuso su liquidación, según el procedi-miento administrativo establecido en el Capítulo 40 del Có-digo de Seguros de Puerto Rico, supra. Luego de varios incidentes procesales, incluso la paralización de los proce-dimientos, el Comisionado de Seguros en su capacidad de liquidador de la Corporación Insular de Seguros, compare-ció e informó al tribunal que sus abogados asumían la re-presentación legal de la Corporación y, al mismo tiempo, solicitó una nueva paralización de los procedimientos. Pos-teriormente, el Comisionado de Seguros solicitó la desesti-mación de la reclamación en contra de la Corporación Insular de Seguros por el fundamento de que esa sala del antiguo Tribunal Superior había perdido su jurisdicción, a tenor con lo dispuesto por el Art. 40.210 del Código de Se-guros de Puerto Rico, supra. El foro de primera instancia declaró sin lugar dicha moción y ordenó la continuación de los procedimientos. Inconforme, el Comisionado de Seguros recurrió ante nos. A su vez, le concedimos un término a los demandantes, recurridos ante este Tribunal, para que comparecieran por escrito a mostrar causa por la cual no debíamos revocar la resolución recurrida y ordenar la des-*469estimación de la reclamación judicial entablada contra la Corporación Insular de Seguros, en virtud de lo dispuesto por el Art. 40.210 del Código de Seguros de Puerto Rico, supra.
En el análisis y desarrollo del orden normativo hasta ese momento vigente, dirigido a pautar lo que allí formu-lamos, expresamos lo siguiente:(6)
En Asoc. de Garantía v. Commonwealth Ins. Co., 114 D.P.R. 166, 173 (1983), expresamos que “[e]n Puerto Rico, el proceso de liquidación de los activos de un asegurador insolvente se rige por las disposiciones de la Ley Uniforme de Liquidación de Aseguradores, incorporada a nuestro Derecho en los Arts. 40.070 a 40.140 del Código de Seguros, 26 L.P.R.A. sees. 4007-4014. Es propósito principal de esta legislación proveer un mé-todo justo y equitativo para la distribución de los activos de un asegurador en quiebra”.
En Calderón, Etc. v. The Commonwealth Ins. Company, 111 D.P.R. 153, 154 (1981), habíamos ya resuelto que los Arts. 40.040, 40.190 y 40.130 del Código de Seguros de Puerto Rico, 26 L.P.R.A. secs. 4004, 4079 y 4073, entonces vigentes, “con substancial claridad indica[ba]n el propósito de reunir todas las reclamaciones en la oficina del Comisionado-Administra-dor en orden a la eficiente y más pronta consideración y adju-dicación de las mismas”.
Mediante la Ley Núm. 72 de 17 de agosto de 1991 (26 L.P.R.A. see. 3801 n. y ss.), se derogaron los Capítulos 38, 39 y 40 del Código de Seguros de Puerto Rico y se sustituyeron por unos nuevos capítulos 38, 39 y 40.
El Art. 40.210 del vigente Código de Seguros de Puerto Rico, supra, establece en lo pertinente:
“See. 4021. — Acciones por y contra
(1) Al emitirse una orden nombrando un liquidador de una aseguradora del país o de un asegurador foráneo domiciliado en Puerto Rico, no se radicará ninguna acción judicial contra el asegurador o contra el liquidador, ni en Puerto Rico ni en cualquier otro lugar, ni se mantendrá ni instará una acción de esa naturaleza luego de emitida la orden. (Enfasis en el original.)”
En el Informe de la Cámara de Representantes de 4 de junio de 1991 se señaló en relación con el Art. 40.210, supra:
*470“No se radicará ninguna acción judicial contra el asegurador o liquidador ni se mantendrán acciones de esa naturaleza luego de emitida la orden de liquidación. Esto es cónsono con la decisión de nuestro Tribunal Supremo en Calderón, Rosa Silva, Vargas v. The Commonwealth Insurance Co., 111 D.P.R. 153 (1981) donde el Tribunal indica que toda reclamación contra el asegurador en liquidación debe dirigirse para su trámite administrativo al Comisionado de Seguros como Administra-dor-Liquidador, aún cuando se hubiese instado demanda en cobro de dicha reclamación ante los tribunales de justicia.”
Resulta claro que la intención legislativa al aprobar el refe-rido Artículo 40.210 fue establecer un procedimiento cónsono con nuestra decisión en Calderón, Etc. v. The Commonwealth Ins. Co., supra.
Allí concluimos que el procedimiento de liquidación de un asegurador insolvente es un procedimiento especial de naturaleza estatutaria, por lo que el ejercicio de la jurisdic-ción de los tribunales está limitada por el estatuto que la regula. Expusimos que el Capítulo 40 del Código de Segu-ros de Puerto Rico, supra, contiene una mayor eficiencia y economía en las liquidaciones, reduciendo a un mínimo los conflictos legales y a una disminución de los problemas hasta ahora habidos entre las asociaciones de garantía de los diversos estados por falta de una legislación uniforme. Puntualizamos que para lograr ese propósito se adoptó sustancialmente la legislación modelo de la Asociación Na-cional de Comisionados de Seguros. Concluimos, además, que el historial legislativo del Capítulo 40 del Código de Seguros de Puerto Rico, supra, indica que las acciones contra un asegurador en proceso de liquidación deben remi-tirse al procedimiento de liquidación bajo la supervisión del tribunal con jurisdicción y competencia sobre éste. No obstante, aclaramos que lo anterior no significa que la parte demandante quedaría sin protección, pues de la de-terminación del liquidador el reclamante puede recurrir en revisión al tribunal con jurisdicción y competencia.
Dispusimos de esa controversia de la forma siguiente:
Por los fundamentos expuestos, se dictará sentencia para *471revocar la resolución recurrida dictada por el tribunal de ins-tancia el 21 [de] marzo de 1994 y, en consecuencia, se decre-tará la desestimación de la reclamación en contra de la Corpo-ración Insular de Seguros sin perjuicio de que tal reclamación sea presentada nuevamente ante el Comisionado de Seguros en su capacidad de Administrador-Liquidador de acuerdo con los procedimientos adoptados por éste a tales fines. (Enfasis en el original suprimido y énfasis suplido.) Intaco Equipment Corp. v. Arelis Const., supra, pág. 652.
Del ejercicio jurisprudencial que realizó este Tribunal en ambos casos, no surge que hubiéramos pautado lo que aquí la Mayoría describe como norma aplicable a la contro-versia de autos. En Intaco Equipment Corp. v. Arelis Const., supra, no resolvimos, ni mucho menos pautamos, que la reclamación judicial en cobro de dinero presentada ante el Tribunal de Primera Instancia contra Arelis y la Corporación Insular de Seguros debían desestimarse am-bas, sin perjuicio de que fueran presentadas nuevamente en el procedimiento administrativo ante el Comisionado de Seguros. Allí resolvimos, como hemos podido apreciar, que la reclamación judicial en cobro de dinero presentada ante el Tribunal de Primera Instancia en contra de la Corpora-ción Insular de Seguros se desestimó sin prejuicio de que pudiera ser nuevamente presentada ante el Comisionado de Seguros.
En el caso Calderón, Etc. v. The Commonwealth Ins. Co., supra, resolvimos la controversia que se nos presentó con un alcance normativo similar. La diferencia entre am-bos es que el cuadro fáctico es marcadamente distinto. En este último se trata de una reclamación de honorarios como consecuencia de un contrato de servicios profesiona-les entre ciertos abogados y la aseguradora en estado de insolvencia. En el caso Intaco Equipment Corp. v. Arelis Const., supra, el cuadro fáctico refleja la presencia de una reclamación en cobro de dinero de un suplidor de servicios contra un contratista de construcción, quien utilizó esos servicios para cumplir con sus obligaciones resultantes de un contrato de obra que fue garantizado por virtud de una *472fianza (Payment and Performance Bond), emitida por un tercero, en este caso una compañía de seguros que advino a estado de insolvencia.
La Mayoría nos destaca la diferencia de los hechos del caso de autos de aquel marco fáctico que nos llevó a des-cargar nuestra función normativa en el caso Ruiz v. New York Dept. Stores, 146 D.P.R. 353 (1998). Puntualiza, que este último trataba sobre las disposiciones relativas a la Asociación de Garantía de Seguros Misceláneos de Puerto Rico, que también dispone acciones judiciales antes de la determinación de insolvencia del asegurador. Enfatiza que el Código de Seguros de Puerto Rico provee para la suspen-sión temporera de cualquier procedimiento en el que el asegurador esté envuelto a tenor con lo dispuesto en el Art. 38.180 del Código de Seguros.(7) Coincidimos con ese criterio. No obstante, no compartimos la aplicación que realiza la Mayoría de este artículo al cuadro fáctico ante nos. Este Tribunal reiteró el alcance del Art. 40.120(1) del Código de Seguros de Puerto Rico, supra, en ese caso. Allí la parte demandante había instado una acción en daños y prejuicios contra New York Department Stores. Dicha com-pañía estaba asegurada por una compañía de seguros que nunca fue traída al pleito. Después de presentada la ac-ción, pero antes de recaer la sentencia, la compañía asegu-radora de New York Department Stores advino a estado de insolvencia. El Tribunal de Primera Instancia, Sala Superior de Mayagüez, desestimó la demanda presentada contra New York Department Stores al amparo del Capítulo 40 del Código de Seguros de Puerto Rico, supra. La parte demandante presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Dicho tribunal emitió una sentencia en la cual confirmó la sentencia apelada que desestimó la reclamación de los demandantes contra New York Department Stores. Los demandantes recurrieron de dicha sentencia ante este Tribunal. En esa oportunidad re-*473vocamos al Tribunal de Circuito de Apelaciones y manifes-tamos que una acción independiente contra un asegurado no tiene que ser desestimada cuando su aseguradora entra en un proceso de liquidación.(8) Sin embargo, diferencia-mos y establecimos que si la acción hubiese sido instada directamente contra el asegurado y su aseguradora, y ésta última hubiera entrado en el procedimiento especial de li-quidación estatuido en el Capítulo 40 del Código de Segu-ros de Puerto Rico, supra, la acción hubiera quedado para-lizada y sujeta a ese procedimiento especial. Puntualizamos que la acción contra la aseguradora no hu-biese podido continuar en el foro judicial.(9) No hicimos ex-presión similar con respecto al asegurado, pues sus activos no estaban en liquidación. El proceso administrativo ante el Comisionado de Seguros no está diseñado para atender una reclamación dirigida a obtener un dictamen que fuera ejecutado sobre los activos de New York Department Stores. No medió determinación, como cuestión de hecho y de dere-cho por la Sala Superior del Tribunal de Primera Instancia con jurisdicción y competencia, a los efectos de que la recla-mación contra New York Department Stores interfiriera sustancialmente con la liquidación de los activos de su aseguradora.
La controversia ante esta Curia presenta la emisión de una fianza para garantizar el cumplimiento de una obra de construcción y los pagos por los servicios y materiales para llevarla a cabo. La compañía que está en estado de insol-vencia es aquella que emitió la fianza. No comprende ni se trata de la reclamación de una persona víctima de unos daños contra el que se los ocasionó y la compañía asegura-dora que emitió la póliza para cubrir tal riesgo, la cual se encuentra en estado de insolvencia y en proceso de liqui-dación de sus activos ante la Oficina del Comisionado de Seguros. Veamos los hechos y acontecimientos procesales *474que generan el “caso y controversia” ante nos, mediante el cual la Mayoría pretende formular la norma enunciada.
I — H I — I
El 10 de diciembre de 1990, el Ledo. Rafael Rivera Oli-vencia, Presidente de la Corporación SuperFarmacia San José de Aibonito y de la Sociedad Especial San José Realty, S.E., suscribió un contrato con RYB Engineers & Contractors, Inc., representada por su Presidente, el Ing. Luis B. Torres Félix, para la construcción de un edificio multipisos que habrá de ser utilizado para un negocio de farmacia y para el arrendamiento de locales comerciales.(10) El costo de la obra era de seiscientos noventa y cinco mil dólares ($695,000).(11) La obra fue pactada para completarse sus-tancialmente en un plazo de ocho meses. Dicho plazo era una condición esencial del contrato.(12) El Fénix de Puerto Rico expidió el 22 de febrero de 1991 sendos contratos de fianza para garantizar el cumplimiento de la obra y el pago de la labor y los materiales utilizados en ésta.(13) Los tra-bajos de construcción comenzaron en la fecha pactada.(14)
Para el 15 de noviembre de 1991, fecha pactada para la terminación sustancial de la obra, ésta no había finalizado.(15) El licenciado Rivera Olivencia procedió a de-clarar al contratista en incumplimiento {default), notifi-cando al ingeniero Torres Félix y a El Fénix de Puerto Rico. En junio de 1992, a petición del licenciado Rivera Oliven-*475cia, el arquitecto de la obra redactó un memorando en el que enumeraba las áreas de construcción que faltaban para terminar la obra. Dicho memorando fue notificado al ingeniero Torres Félix y a El Fénix de Puerto Rico.(16) En ese mismo documento se indicaba categóricamente que el contratista de la obra había incumplido con el contrato y se le solicitaba a la compañía fiadora que cumpliera con su obligación de terminar la obra y pagara las deudas pendientes. En julio de 1992, el ingeniero Torres Félix abandonó las obras de construcción.(17)
El 24 de febrero de 1993, el licenciado Rivera Olivencia, su esposa, la Sra. Ana Teresa Rodríguez González, y la sociedad legal de gananciales compuesta por ambos, la so-ciedad especial San José Realty y la compañía SuperFar-macia San José de Aibonito, Inc. instaron una demanda contra el Ing. Luis B. Torres Félix, la compañía RYB Engineers & Contractors Inc. y contra El Fénix de Puerto Rico, por incumplimiento de contrato, cobro de dinero y por da-ños y peijuicios.(18) La parte demandante sostuvo que los codemandados le eran solidariamente responsables por los daños sufridos.(19) El codemandado, ingeniero Torres Félix, contestó la demanda y presentó, a su vez, una reconvención. (20)
Por su parte, El Fénix de Puerto Rico negó que fuera responsable por el incumplimiento del contrato y alegó que el contratista cumplió con sus obligaciones, pactadas en el contrato de construcción. Argüyó, además, que la parte de-mandante carecía de una causa de acción contra dicha compañía fiadora, porque nunca existió la declaración de incumplimiento (default) exigida en el contrato de obra, en *476el contrato de fianza expedido y en la práctica general-mente aceptada en la industria de la construcción.(21)
El 14 de marzo de 1997, el Tribunal de Primera Instan-cia, Sala Superior de Aibonito, dictó sentencia(22) en la que determinó que la parte demandante había cumplido con sus obligaciones contractuales, pues había realizado a tiempo los pagos estipulados en el contrato de obra y había pagado por los cambios de órdenes efectuados.(23) Así mismo, dicho tribunal determinó que los codemandados habían incumplido con sus obligaciones contractuales. El referido foro encontró que el ingeniero Torres Félix no com-pletó ni entregó la obra en el plazo acordado; no realizó los pagos pertinentes a los suplidores, a pesar de haber reci-bido dinero para ello; no realizó los trabajos según fue pac-tado, y además, procedió a abandonar la obra. En cuanto a la corporación codemandada, El Fénix de Puerto Rico, el Tribunal de Primera Instancia encontró probado que ésta incumplió con sus obligaciones contractuales al no comple-tar la obra, una vez le fue notificado el incumplimiento de parte del contratista. Además, determinó que las actuacio-nes de dicha compañía fiadora violaron los principios de buena fe contractual y constituyeron un cumplimiento ne-gligente con sus obligaciones contractuales hacia el benefi-ciario de la fianza.(24) Concluyó que la inacción de El Fénix de Puerto Rico provocó problemas en la obra que pudieron haberse evitado con su pronta y diligente intervención.(25) Por lo antes expuesto, dicho tribunal declaró con lugar la demanda y condenó a las partes codemandadas a pagar a la parte demandante la cantidad de ciento noventa y seis mil dólares ($196,000). Dicho tribunal impuso, además, el pago de los intereses desde la presentación de la demanda, *477más las costas y tres mil dólares ($3,000) en concepto de honorarios de abogado.(26) En cuanto a la reconvención pre-sentada por la parte codemandada, dicho tribunal la de-claró no ha lugar.
Dicha sentencia fue apelada, oportunamente, ante el Tribunal de Circuito de Apelaciones por El Fénix de Puerto Rico,(27) por el licenciado Rivera 01ivencia(28) y por el inge-niero Torres Félix. (29) El 23 de septiembre de 1997 dicho tribunal ordenó la consolidación de los tres (3) casos, por versar sobre las mismas partes y la misma controversia. (30)
Mientras los recursos de apelación estaban ante la con-sideración del Tribunal de Circuito de Apelaciones, el 16 de septiembre de 1997, el Tribunal de Primera Instancia, Sala Superior de San Juan, emitió una orden en el Caso civil Núm. KAC97-0946(906), Juan Antonio García, Comisionado de Seguros de Puerto Rico v. El Fénix de Puerto Rico, sobre procedimiento de cobro y liquidación de un asegura-dor doméstico, bajo el Capítulo 40 del Código de Seguros de Puerto Rico, supra, contra El Fénix de Puerto Rico.(31) Me-diante dicho dictamen se declaró insolvente a la referida compañía fiadora y, en consecuencia, se ordenó un procedi-miento de liquidación contra ésta.(32) El Tribunal de Pri-*478mera Instancia designó como liquidador de El Fénix de Puerto Rico al Comisionado de Seguros, a tenor con el Art. 40.150(1) del Código de Seguros.(33) El referido foro judicial dictaminó que toda reclamación contra la aludida compa-ñía fiadora debía ser remitida al foro administrativo para el procedimiento de liquidación. Ordenó, además, que todo pleito pendiente contra El Fénix de Puerto Rico fuera des-estimado y remitido a ese foro y todo aquel que fuera pre-sentado contra esa compañía debía ser remitido a éste, de igual forma.(34) Ordenó la paralización de toda acción civil *479en contra de un asegurado de El Fénix de Puerto Rico por un plazo de seis meses, contados a partir de la fecha de la orden,(35) al amparo del Art. 38.180 del Código de Seguros, supra.(36) De igual manera, dicha sala del Tribunal de Pri-mera Instancia ejercitó su jurisdicción y asumió su compe-tencia sobre toda materia, persona o reclamación relacio-nada con la aludida compañía fiadora.(37) Por último, *480dispuso que se notificara a toda persona que tuviera una reclamación contra la aludida compañía fiadora para que presentara su reclamación dentro del proceso administra-tivo, en un período de seis meses, a partir de la fecha de esa orden. El Tribunal de Primera Instancia, Sala Superior de San Juan, dispuso, además, que el Comisionado de Se-guros advertiría en la referida notificación y aviso, que de no reclamarse o presentarse las debidas reclamaciones y pruebas en el período fijado, se entendería que el derecho a reclamar fue abandonado.(38)
El Tribunal de Circuito de Apelaciones emitió una reso-lución y orden(39) el 30 de septiembre de 1997, tomando conocimiento judicial de la determinación judicial sobre la insolvencia de El Fénix de Puerto Rico y del proceso de su liquidación a tenor con el Capítulo 40 del Código de Segu-ros, supra, y de la designación del Comisionado de Seguros como su liquidador. En consecuencia, ordenó la paraliza-ción del procedimiento judicial ante sí en el que era parte El Fénix por un plazo de seis meses, contados a partir de la fecha de la orden del Tribunal de Primera Instancia, con-forme el Art. 38.180 del Código de Seguros, supra. El caso fue paralizado hasta el 17 de marzo de 1998, o hasta que otra cosa fuera dispuesta por ese tribunal.
Resulta importante señalar que los demandantes en el caso de marras presentaron oportunamente su reclama-ción contra El Fénix de Puerto Rico ante el foro adminis-trativo el 25 de noviembre de 1997.(40)
El 14 de abril de 1999, el Tribunal de Circuito de Ape-laciones emitió una sentencia en la que confirmó la deter-minación del Tribunal de Primera Instancia. Dicha senten-*481cia fue notificada y archivada en autos su copia el 27 de abril de 1999.(41)
De dicho dictamen recurre ante nos el Comisionado de Seguros, para señalar como único error cometido por el Tribunal de Circuito de Apelaciones lo siguiente: “Erró el Tribunal de Circuito de Apelaciones al emitir sentencia sin jurisdicción.”(42)
I — I HH
La Industria de Seguros de Puerto Rico está revestida de un alto interés público, razón por la cual está estricta-mente regulada por el Código de Seguros de Puerto Rico.(43) El Congreso de Estados Unidos, mediante la Ley McCarran-Ferguson,(44) reconoció que son los estados los llamados a reglamentar y vigilar la industria de seguros, *482como resultado de sus amplios poderes estatales.(45) Es de especial interés para un estado velar por la situación fi-nanciera de las aseguradoras que realizan negocios en su jurisdicción, debido al impacto directo que la insolvencia de una aseguradora tiene en la industria de seguros, en los asegurados, los reclamantes, los acreedores y en el público en general. Los Capítulos 38, 39 y 40 del Código de Seguros de Puerto Rico(46) vigente contienen el procedimiento esta-tutario que se ha de seguir cuando una aseguradora ame-naza con advenir a un estado de insolvencia. Estos capítu-los proceden de la Ley Modelo de la National Association of Insurance Commissioners (en adelante NAIC) conocida como el NAIC Insurers Rehabilitation and Liquidation Model Act.(47) Dicha ley modelo surgió en respuesta a la pre-ocupación de los estados ante el número significativo de compañías aseguradoras que advenían insolventes, y al impacto económico sustancial que esto tenía en la indus-tria de seguros interestatal.(48) El propósito de la referida ley modelo es proteger los intereses de los asegurados, re-clamantes, acreedores y el público en general, creando un sistema para la rehabilitación y la liquidación de las com-pañías aseguradoras a través de un proceso eficiente, eco-*483nómico, abarcador y uniforme que minimice los litigios y fomente la cooperación interestatal entre los estados en procedimientos de esta índole.(49) En general, esta ley mo-delo provee para que el Comisionado de Seguros del Es-tado, en respuesta a la peligrosidad de la condición finan-ciera de una aseguradora para los tenedores de pólizas, los acreedores y el público en general, comience un procedi-miento judicial para conservar, rehabilitar, liquidar y disolver una compañía aseguradora. Dicho funcionario ten-drá la obligación de reunir todos los activos de la compañía aseguradora, administrándolos hasta lograr su rehabilitación. De no ser posible, el comisionado solicitará al tribunal estatal con jurisdicción la liquidación de la com-pañía aseguradora, quien procederá a designar a su liquidador. Su función principal será recoger los activos restantes de la compañía aseguradora y distribuirlos entre los reclamantes, de acuerdo con un sistema de prioridad estatutario. Este procedimiento, dispuesto bajo la referida ley modelo, es abarcador y centralizado, y está supervisado por el foro de primera instancia con jurisdicción. (50) Los tribunales federales carecen de jurisdicción para supervi-sar dicho proceso de liquidación, ya que las compañías ase-guradoras están expresamente exceptuadas de cobertura de acuerdo con la Ley Federal de Quiebras.(51) El procedi-miento de liquidación de una compañía aseguradora a que se refiere dicha ley modelo, es un procedimiento especial de *484naturaleza estatutaria, por lo cual la jurisdicción y la com-petencia de los tribunales está determinada por el estatuto que guía el proceso.(52) Provee para que el tribunal que autoriza el proceso de liquidación pueda emitir una orden que prohíba, suspenda o desestime toda acción contra la compañía aseguradora insolvente.(53) Tal facultad emana del principio de que la administración efectiva de un pro-cedimiento de liquidación requiere que sea un solo tribunal quien tenga jurisdicción sobre toda reclamación contra los activos de una compañía aseguradora declarada insolvente.(54) El propósito de una orden así dictada es evi-tar que una persona obtenga una preferencia, sentencia, incautación, embargo u otro gravamen sobre los activos de la aseguradora, mientras el tribunal que lleva el proceso de liquidación mantenga su jurisdicción. (55) Además, pre-tende evitar la reducción de los activos de la aseguradora y garantizar la distribución ordenada de éstos, siguiendo la prioridad establecida en la aludida ley.(56) En consecuencia, toda reclamación contra la aseguradora insolvente deberá hacerse dentro del procedimiento de liquidación.
Varios estados de la Unión, que han adoptado la Ley Modelo de la NAIC, han tenido la oportunidad de interpre-tar el alcance de una orden de esta naturaleza y su propósito. En Iowa, el Capítulo 507C de la Insurers Supervision, Rehabilitation and Liquidation Act(57) le confiere ju-risdicción exclusiva de toda materia relacionada con la ase-guradora declarada insolvente al tribunal que supervisa el procedimiento de liquidación.(58) Este estatuto permite que se emitan órdenes que prohíban a cualquier persona pre-*485sentar reclamaciones o continuar acciones judiciales, ad-ministrativas o en equidad contra una aseguradora insol-vente y, así mismo, que se obtengan sentencias, embargos, secuestros o ejecuciones contra dicha compañía aseguradora. La orden emitida faculta al liquidador para consolidar toda reclamación contra los activos de la asegu-radora y evita tener que comparecer ante otros tribunales para defender a la aseguradora insolvente.(59) De igual ma-nera, se ha interpretado en el estado de Georgia la dispo-sición estatutaria contenida en el Georgia Insurers Rehabilitation and Liquidation Act (en adelante GIRLA),(60) que prohíbe la presentación de acciones de cualquier natura-leza o la continuación de éstas contra la aseguradora o sus activos. El Tribunal Supremo de ese estado ha reconocido que el lenguaje claro de esta disposición estatutaria es susceptible de una sola interpretación; o sea, que esté en po-der de un solo foro judicial el conducir el procedimiento de liquidación de una forma ordenada, y que determine las prioridades de los reclamantes. Expresó que es indispensable que el proceso sea de esta manera para evitar senten-cias contradictorias de múltiples jurisdicciones y evitar que los activos de la aseguradora sean gravados.(61) La disposi-ción estatutaria pertinente del Código de Seguros de California(62) le permite al tribunal con jurisdicción sobre el *486proceso de liquidación la emisión de toda orden necesaria que evite la interferencia con el procedimiento de liquida-ción y con el Comisionado de Seguros. Así mismo, le per-mite a ese tribunal emitir una orden que evite el comienzo de una acción o procedimiento o la continuación de éstos. En esa jurisdicción se puede solicitar al tribunal que su-pervisa el proceso de liquidación para que, en el uso de su discreción, exceptúe de esa disposición estatutaria a un re-clamante, siempre y cuando éste demuestre que la acción que se pretende llevar es en el mejor interés de la asegura-dora y del reclamante. (63) En Webster v. Superior Court (Gillespie), 758 P.2d 596 (Cal. 1988), se interpretó la Sec. 1020 del Código de Seguros de California, 1 West’s Ann. Cal. Code Sec. 1020 (1972), a los efectos de la discreción que tiene el tribunal que supervisa la liquidación para permitir la continuación de tales reclamaciones a tenor con el texto de ese estatuto. La situación particular presente en esa ocasión exigía la contestación de la interrogante siguiente: *487¿cometió el foro de primera instancia, que supervisaba el procedimiento de insolvencia de una compañía asegura-dora, un abuso de discreción al no permitir que se llevara una acción judicial de daños contra la compañía asegura-dora de la compañía aseguradora declarada insolvente dado “el caso y controversia” presente ante sí? El Tribunal Supremo de California contestó dicha interrogante en la afirmativa. Fundamentó su conclusión en que la sentencia que se pudiera obtener del Tribunal Superior de San Francisco contra la compañía aseguradora de la aseguradora insolvente no afectaría los activos de la compañía asegura-dora en estado de insolvencia, no causaría una injusticia a los demás reclamantes en el procedimiento y no afectaría el procedimiento de liquidación de la compañía insolvente ante el Tribunal Superior de Los Ángeles. Expresó el Tribunal Supremo de California que la interpretación literal del estatuto pretendida por la aseguradora en estado de insolvencia podía conducir a resultados desventajosos a compañías de seguros en esa situación. Trasluce clara-mente que la posición de la aseguradora en estado de in-solvencia en ese caso pretendía perjudicar seriamente al reclamante, Webster, y beneficiar a su aseguradora primaria. Las reclamaciones en procedimientos de quiebra o de insolvencia son reducidas con frecuencia a una pe-queña fracción de su valor verdadero. De establecerse que la reclamación de Webster tenía que ser proseguida contra la aseguradora en estado de insolvencia y las aseguradoras de ésta en el procedimiento administrativo ante el Comi-sionado de Seguros, el beneficiario real era su aseguradora primaria y, como consecuencia, la compañía matriz de ambas. No tenemos la menor duda de que el Tribunal Supremo de California interpretó la See. 1020 del Código de Seguros de California, supra, a tenor con la intención le-gislativa que la inspiró, atendidas las circunstancias del “caso y controversia” que tuvo ante sí, del cual se des-*488prende claramente sn ratio decidendi. La norma pautada para esa jurisdicción fue diseñada para evitar que comple-jas estructuras corporativas en la industria de seguros subvirtieran el interés público que comprende el balance razonable que tiene que existir entre las reclamaciones contra una aseguradora insolvente y sus codeudores soli-darios, cuando estos últimos sostienen intereses propieta-rios o económicos comunes. El caso ante nos no presenta tal problema, por no existir intereses económicos o propie-tarios comunes entre RYB Engineers & Contractors, Inc. y El Fénix de Puerto Rico, que no sea la condición de principal obligado en un contrato de obra del primero y el de garantizador (fiador) de tal obligación del segundo. RYB Engineers & Contractors, Inc. y El Fénix de Puerto Rico no tienen un dueño común, ni el resultado de sus operaciones beneficia o perjudica económicamente a la misma persona natural o jurídica.
El Tribunal Supremo de Nevada ha interpretado que una orden de otro estado que prohíba toda acción contra una compañía aseguradora insolvente, incluyendo las re-clamaciones existentes con anterioridad a la referida or-den, es válida en dicho estado y merece entera fe y crédito. Esto ayuda a garantizar que los activos de una asegura-dora insolvente se repartan de una manera equitativa en-tre todos los reclamantes, independientemente del estado en que residan.(64) Por último, el Tribunal de Apelaciones de Louisiana, al interpretar el alcance de una orden emi-tida por el tribunal que supervisaba el proceso de liquida-ción de una compañía aseguradora insolvente, al amparo de la disposición estatutaria estatal que prohíbe la presen-tación y la continuación de acciones paralelas al procedi-miento de liquidación(65) ha expresado que dichas órdenes son válidas, pues son parte de un proceso uniforme, com-*489prensivo y exclusivo que garantiza la distribución equita-tiva de los activos de una aseguradora insolvente. El refe-rido foro apelativo añadió que, una vez el proceso de liqui-dación ha comenzado, la jurisdicción sobre la materia se le concede al tribunal que supervisa el proceso de liquidación, y toda reclamación contra la compañía aseguradora insol-vente deberá ser presentada ante ese foro. Concluyó que cualquier otro tribunal carece de jurisdicción sobre la material.(66) Otros estados han decidido de manera similar el alcance y el propósito de una orden que prohíba la pre-sentación y continuación de acciones paralelas al procedi-miento de liquidación. (67)
IV
En Puerto Rico es el Art. 40.210(1) del Código de Segu-ros(68) el que recoge la See. 5 de la Ley Modelo del NAIC. Dicho artículo establece lo siguiente:
See. 4021. -Acciones por y contra
(1) Al emitirse una orden nombrando un liquidador de un asegurador del país o de un asegurador foráneo domiciliado en Puerto Rico, no se radicará ninguna acción judicial contra él asegurador o contra el liquidador, ni en Puerto Rico ni en cual-quier otro lugar, ni se mantendrá ni instará una acción de esa naturaleza luego de emitida la orden. Los tribunales de Puerto Rico darán entera fe y crédito a interdictos contra la compañía o contra el liquidador o a la continuación de acciones existen-tes contra el liquidador o la compañía cuando tales interdictos se incluyan en una orden de liquidación emitida de conformi-dad con disposiciones correspondientes en vigor en otros estados. Cuando, a juicio del liquidador y para la protección del caudal del asegurador, se requiera la intervención del liqui-dador en una acción que esté pendiente contra el asegurador *490fuera de Puerto Rico, el liquidador podrá intervenir en la misma. El liquidador podrá sufragar del caudal del asegura-dor los gastos de defensa de cualquier acción en que él inter-venga con arreglo a esta sección. (Énfasis suplido.)
Este Tribunal interpretó el alcance de dicho estatuto en ocasiones anteriores. En Intaco Equipment Corp. v. Arelis Const., supra, como hemos podido apreciar, se nos planteó si una demanda en cobro de dinero presentada en el Tribunal de Primera Instancia, Sala Superior de San Juan, contra una compañía constructora y la corporación asegura-dora que expidió contrato de fianza a su favor, debía ser desestimada por advenir la última insolvente, habiéndose decretado su liquidación a tenor con lo dispuesto en el Ca-pítulo 40 del Código de Seguros de Puerto Rico, supra. Allí expresamos que, a tenor con la jurisprudencia previa de este Tribunal(69) y la clara intención legislativa(70) detrás del vigente Art. 40.210, supra, toda acción contra una ase-guradora insolvente en un proceso de liquidación debe ser remitida al procedimiento de liquidación bajo la supervi-sión del tribunal con jurisdicción.(71) En consecuencia, or-denamos sólo la desestimación de la reclamación en contra de la compañía aseguradora en estado de insolvencia.
*491V
La situación en el caso de marras presenta un trasfondo fáctico algo diferente a los confrontados previamente por este Tribunal. Cuando el Tribunal de Primera Instancia, Sala Superior de San Juan, emitió la orden en el Caso civil Núm. KAC97-0946 (906), Juan Antonio García, Comisionado de Seguros de Puerto Rico v. El Fénix de Puerto Rico, sobre procedimiento de cobro y liquidación contra la alu-dida compañía aseguradora, ya en el caso de autos se había emitido sentencia por el Tribunal de Primera Instancia y se encontraba en apelación ante el Tribunal de Circuito de Apelaciones. Esta situación nos presenta la interrogante siguiente: ¿debe mantenerse un recurso de apelación pre-sentado ante el Tribunal de Circuito de Apelaciones para revisar una sentencia dictada por una Sala Superior del Tribunal de Primera Instancia contra una compañía ase-guradora insolvente, aún después de emitida la orden de su liquidación por otra Sala del foro de primera instancia? Contestamos esa interrogante en la negativa.
Varios estados se han enfrentado a la situación fáctica del caso de autos. En American Star Ins. Co. v. Grice, 865 P. 2d 507 (Wash. 1994), el Tribunal Supremo del estado de Washington resolvió que una orden de liquidación y de injunction de un estado recíproco,(72) prohibiendo toda acción contra una compañía aseguradora declarada insolvente, emitida durante la pendencia de una apelación en ese es-tado, terminaba efectivamente la acción judicial contra la aseguradora. De la misma manera, el Tribunal de Apela-ciones para el Primer Circuito de Louisiana, en Scott v. Baton Rouge Bus Co., 118 So. 2d 486 (1960), resolvió que no podía entrar a revisar los daños concedidos contra una *492compañía aseguradora insolvente sometida a un procedi-miento de liquidación, aun cuando la acción había sido pre-sentada ante sí con anterioridad al comienzo de los proce-dimientos de liquidación, por lo que procedió a suspender la acción en contra de ésta. No obstante, dicho tribunal permitió la continuación de los procedimientos contra la compañía de autobuses codemandada y revocó la determi-nación del Tribunal de Primera Instancia en cuanto a la culpabilidad del conductor del autobús. En Burrhus v. M & S Mach. and Supply Co., 897 S.W.2d 871 (1995), el Tribunal de Apelaciones de Tejas decidió que ninguna apelación puede perfeccionarse una vez se comienza un procedi-miento de liquidación contra una compañía aseguradora que amenaza con advenir insolvente.(73) Estos pronuncia-mientos se fundamentan en que la jurisdicción sobre la materia en esas jurisdicciones, una vez comienza un proce-dimiento de liquidación de una aseguradora insolvente, le corresponde estatutariamente al tribunal al cual le fue concedida por intención legislativa.!74)
Distinta fue la actuación del Tribunal de Nueva York en In Re Empire State Surety Co. 109 N.Y.S. 209 (1920). En esa ocasión el referido Tribunal determinó que el comienzo de una acción en contra de una fiadora referente a un “contractor’s bond”, iniciada antes de la declaración de in-solvencia de ésta, establecía la reclamación. Añadió que la sentencia obtenida en dicha acción era válida aun cuando fue obtenida después de la orden de liquidación, pero antes de la disolución de la compañía aseguradora.
Ante la clara intención legislativa detrás delArt. 40.210(1) del Código de Seguros de Puerto Rico, supra, de regular la jurisdicción del Tribunal de Primera Instancia y conce-derle la competencia sobre la materia con relación a toda reclamación contra una aseguradora insolvente, entende-*493mos que no nos queda más que hacer cumplir dicha intención.(75) El Art. 40.050(l)(c), (f), (g), (h) y (k)(76) y *494el Art. 40.520(77) del referido Capítulo 40 del Código de Se-guros apoyan nuestra conclusión. El Art. 40.520, supra, es-tablece que mientras esté pendiente en Puerto Rico o en cualquier estado de la Unión un procedimiento de liquida-ción no se comenzará ni mantendrá en Puerto Rico nin-guna acción de la naturaleza de un embargo, incautación o mandamiento de ejecución contra el asegurador declarado insolvente. El Art. 40.050(l)(c), (í), (g), (h) y (k), supra, per-mite que el Comisionado de Seguros de Puerto Rico ob-tenga una orden de entredicho provisional o de interdicto preliminar y permanente para evitar la obtención de pre-ferencias, sentencias, incautaciones, embargos o graváme-nes contra el asegurador declarado insolvente, sus activos o sus tenedores de pólizas. Así mismo, persigue evitar la eje-cución de una orden judicial de embargo contra la asegu-radora insolvente.
Por lo antes expresado, concluimos que toda reclama-ción contra El Fénix de Puerto Rico debe ser remitida al foro administrativo, bajo la supervisión de la Sala Superior de San Juan del Tribunal de Primera Instancia, de confor-midad con la orden emitida por este último, a tenor con el procedimiento establecido en el Capítulo 40 del Código de Seguros, supra. Los demandantes de autos presentaron a tiempo ante dicho foro su reclamación contra la compañía aseguradora insolvente, por lo que su acción o reclamación contra dicha aseguradora quedó amparada. No obstante, somos de la opinión, contrario a la Mayoría, que las recla-*495maciones de San José Realty, S.E. y otros contra el Ing. Luis B. Torres Félix y la compañía RYB Engineers & Contractors Inc., codemandados fiados por El Fénix de Puerto Rico, podían continuar ante el Tribunal de Circuito de Ape-laciones, por no haberse prohibido tal asunto en la orden dictada por el Tribunal de Primera Instancia, Sala Superior de San Juan, en el procedimiento iniciado ante sí por el Comisionado de Seguros.
VI
El Art. 1721 del Código Civil de Puerto Rico(78) define el “contrato de fianza”. Dicho artículo expone lo siguiente:
Por la fianza se obliga uno a pagar o cumplir por un tercero, en el caso de no hacerlo éste.
Si el fiador se obligare solidariamente con el deudor principal, se observará lo dispuesto en las sees. 3101 a 3112 de este título. (Énfasis suplido.)
De la definición antes mencionada se desprende la na-turaleza fundamental del contrato de fianza. El contrato de fianza es la relación contractual resultante de un acuerdo donde la fiadora (surety) se hace responsable de la deuda, el incumplimiento o el error de otro (principal), a favor de un acreedor (iobligee).(79) La fianza es la figura típica de la garantía personal.(80) Generalmente constituye “una obligación accesoria que, en garantía de deuda ajena, asume el fiador y que debe cumplir subsidiariamente en *496defecto del cumplimiento de la obligación fiada”. (81) Es un contrato accesorio, porque el fiador se obliga a cumplir la obligación en el caso de no hacerlo el deudor principal. “La fianza implica la existencia de una obligación principal y de una obligación accesoria pactada para asegurar el cum-plimiento de la primera”.(82) Es decir, dicho contrato es dis-tinto y separado al contrato que establece la obligación principal,(83) La fianza no se considera en España como un contrato aleatorio, toda vez que en ese contrato el fiador conoce exactamente en qué consiste su obligación y cuáles son los límites de su prestación.(84) No así en el contrato aleatorio, en el que dicha obligación no está determinada. (85)
La fianza puede constituirse en Puerto Rico para que los obligados respondan de manera solidaria. Dicha clase de fianza se pacta, en la mayoría de los casos, “para vincular con mayor intensidad al fiador proporcionándole al acree-dor la más expedita satisfacción de su crédito”.(86) La fianza solidaria abre patrimonios distintos al acreedor para garantizar su crédito o interés. El acreedor puede exi-gir la totalidad de la deuda a cualquiera de los fiadores o a ambos.(87) De esta manera se distingue de la fianza simple, en que los dos codeudores lo son de manera principal, *497sin subordinación de la deuda.(88) No obstante, la solidari-dad pactada en la fianza no hace que ésta pierda su natu-raleza propia(89) Si el fiador se obligase solidariamente con el deudor principal, no debe entenderse en el sentido de que dejen de tener aplicación las reglas relativas a la fianza.(90) Por ejemplo, la accesoriedad existe, incluso, cuando el fia-dor se ha obligado solidariamente con el deudor principal(91) Igualmente, el fiador solidario que paga parte o la totalidad de la deuda tiene derecho de reembolso y subrogación contra el deudor principal en los términos ordinarios.(92) “El acreedor no puede desconocer que el fia-dor solidario no es sino un garante, por lo que goza de los derechos de reembolso y subrogación que aquél debe respetar.”(93)
La interrogante de si un contrato de fianza puede ser considerado como un “contrato de seguro”, debe contes-tarse haciéndonos la siguiente pregunta sobre la fianza en cuestión: ¿para qué fue emitida? La Sec. 163:17 en Couch on Insurance 3d establece que aunque los contratos de fianza pueden tener aspectos del contrato de seguros, exis-ten diferencias entre ambos y, de ordinario, los contratos de fianza no están incluidos en las definiciones estatuta-rias del contrato de seguros de los estados.(94)
El contrato de seguro es, en esencia, un contrato me-diante el cual una parte llamada aseguradora, por una consideración generalmente monetaria, promete realizar cierto pago, generalmente monetario también, en caso de *498que ocurra la destrucción o el menoscabo de un objeto en el cual el asegurado tiene especial interés. El objeto asegu-rado varía según la naturaleza del contrato de seguros.(95) El contrato de seguro es, por su naturaleza, aleatorio, vo-luntario, ejecutorio, condicional y personal.(96) En concreto, el Código de Seguros de Puerto Rico define dicho acuerdo como “el contrato mediante el cual se obliga a otra o a pagarle o a proveerle un beneficio específico o determinable al producirse un suceso incierto previsto en el mismo”. (97)
Existen ciertos acuerdos contractuales que se asemejan al contrato de seguros y pudieran, en algunas circunstan-cias, ser equiparados con éste. Según Couch on Insurance 3d, el estudio de tales contratos estarían bajo su área, de-pendiendo de si el contrato en controversia cumple con la definición general del contrato de seguro y si, además, cumple con los criterios siguientes: el contrato en contro-versia está gobernado por las mismas reglas y principios que le aplican a la industria de seguros, o requiere el em-pleo de unos principios y teorías que no le aplican a ningún área de dicha industria; el contrato está gobernado exclu-sivamente por detallados requisitos estatutarios que va-rían según su contexto; el contrato está íntimamente li-gado con otros campos del derecho y sus similitudes con el contrato de seguro son características secundarias, y por último, si el contrato en controversia acompaña o coincide con la actividad general y los productos de la industria del seguro o se ofrece por una entidad que no tiene conexión con la industria del seguro/98) Dependiendo de las respues-tas a estas interrogantes, Couch on Insurance 3d considera el contrato como gobernado por las disposiciones aplicables a la industria del seguro y, en consecuencia, es objeto *499de análisis y discusión como tema incluido en dicha área del derecho. Puntualiza Couch on Insurance 3d que ciertos convenios contractuales gozan de algunas características del contrato de seguro y podrían, en ciertas circunstancias, considerarse como contratos equivalentes al contrato de seguro. Los convenios contractuales que pueden ser clasifi-cados en esta categoría son los “performance bonds”, los contratos de garantía y los contratos de fianza.(99) En espe-cífico, la See. 1:13 de Couch on Insurance 3d expresa que los contratos que consisten de la relación entre tres partes relativas a los riesgos que están esencialmente en manos y bajo el control de una de las partes no son allí objeto de discusión, porque éstos levantan asuntos referentes a los derechos y obligaciones de terceras personas que son irre-levantes al campo del derecho de seguros y que el derecho a recibir un pago se determina por el análisis de otros cam-pos del derecho. (100) Aunque los contratos antes menciona-dos pueden visualizarse desde la perspectiva de la obliga-ción de una parte en asegurar o indemnizar a otra por el posible incumplimiento de una tercera en el desempeño de una obligación legal debida, existen unas diferencias bási-cas entre éstos y el contrato de seguro. En primer lugar, dichos arreglos contractuales consisten en la relación de tres o más partes. En esto se diferencian significativa-mente y, como regla general, del arreglo tradicional de un contrato de seguro.(101) Otra diferencia consiste en donde radica el control de los riesgos asumidos por la parte que “asegura” en un contrato de seguro y en los contratos de garantía y de fianza.(102) En el caso del contrato de seguro, el riesgo es controlado sólo por la naturaleza o la suerte. En los casos de los contratos de garantía y de fianza el riesgo *500está completa o parcialmente en las manos de una de las partes. (103) Existe otra distinción importante entre ambos; en el contrato de seguro es el asegurador quien está prima-riamente obligado al ocurrir la eventualidad y quien tiene que sufrir la pérdida sostenida. En los contratos de garan-tía y de fianza, el “asegurador” está normalmente obligado secundariamente y tiene derecho a que el principal le in-demnice por lo pagado. (104) Respecto a las fianzas emitidas para garantizar los contratos de construcción, D.E. Toomey y T. Mc Nulty, en su artículo de revista jurídica Surety Bonds: A Basic User’s Guide For Payment Bond Claimants and Obligees,(105) sostienen que las fianzas no son contratos de seguro aun cuando las agencias estatales que regulan la industria del seguro insisten en agruparlos en una misma categoría. A esos efectos expresan lo siguiente:
Surety is not insurance. While state insurance laws and agencies regulating insurance and surety companies often lump the two together, there is a fundamental difference between surety bonds and insurance. One commentator explained the difference between suretyship and insurance as follows:
Many courts mistakenly believe that if a contractor had desired coverage for its poor workmanship then the proper instrument is a performance bond. This reasoning, however, arises from a fundamental misunderstanding as to the nature of suretyship. Performance bonds do not provide contractors with insurance. If a surety performs under a performance bond it is entitled to reimbursement from the contractor. This is not insurance. In other words, contractors do not secure performance bonds in order to protect themselves, but rather owners require contractors to secure performance bonds to protect against the credit risk that the contractor will not be able to perform its contractual obligations. In other words, it is not the performance bond that indemnifies the principal from *501claims against it for poor workmanship, as insurance does for the negligent acts of a contractor, it is the reverse, i.e., the surety protects an obligee or a payment bond claimant against the credit risk of the contractor’s being able to perform, or being able to pay its sub-contractors or suppliers. Thus, normally insurance is a two-party relationship, i.e., the insured and the insurer. In contrast, there are three parties involved in a payment or performance bond. In the case of the performance bond they are (a) the “obligee”, or the party that seeks to protect itself from the default in performance; (b) the contractor or subcontractor, known in this context as a surety’s “principal”; and (c) the surety that provides the bond to protect against the principal’s default. The parties involved in a payment bond include (a) the payment bond claimant (subcontractor, supplier, or laborer) instead of the obligee; (b) the principal; and (c) the surety.
Añaden, en su análisis del tema, lo siguiente:
A critical factor in the surety triparty relationship is that sureties require the principals and may require other individuals, depending on the financial wherewithal of the principal, to sign general agreements of indemnity (GIAs) in which those indemnitors agree to indemnify the surety from any losses sustained by the carrier arising out of the issuance of the bonds and sureties having to make payment or perform under either or both the payment or performance bond. These are extremely one-sided agreements and are meant to be.
The existence of the GIA causes the relationships in the surety arrangement to be totally different from that of insurer and insured. In insurance the policyholder does not indemnify its insurance carrier when there is a default. Rather, the insurer’s losses are recouped through premiums paid by all policyholders.
... For a surety to have an obligation to act pursuant to its performance bond, the principal must first have failed to fulfill its obligations. Further, the obligee must have fulfilled its obligations. Performance bonds are distinctly different from insurance in these conditions precedent to the surety’s obligations arising u%der the performance bond. (Enfasis suplido.)
En Caribe Lánber v. Inter-Am. Builders, 101 D.P.R. 458 (1973), establecimos la diferencia entre el contrato de fianza como figura jurídica y el contrato de seguro. En di*502cha ocasión diferenciamos ambos contratos. A tales efectos, expresamos lo siguiente:

En primer lugar, la obligación contraída por la fianza es acce-soria y subsidiaria, porque no tendría objeto si no existiera otra obligación principal cuyo cumplimiento asegure y garan-tice, hasta el extremo que sin ésta no se concibe la existencia de la fianza. No es una obligación principal e independiente y con vida propia, porque surge a la vida jurídica cuando exista la obligación principal que garantiza; y es subsidiaria y condicio-nal porque su valor efectivo no surge hasta que se cumpla la condición o se realice el hecho futuro e incierto de dejar de satisfacer su débito el principal obligado en la forma y en el tiempo en que se comprometió a hacerlo. Se considera a la fianza como una “verdadera promesa”, porque el fiador es ex-traño a la obligación contraída por el deudor con relación al acreedor e interviene en la relación jurídica entre éstos, única-mente al solo objeto de garantizar su cumplimiento. En se-gundo lugar, es unilateral porque puede establecerse sin inter-vención del deudor, y aún del acreedor en cuyo favor se constituye; y porque de la fianza se derivan obligaciones por parte del fiador con relación al acreedor, aunque su cumpli-miento o consumación da origen a obligaciones del fiado res-pecto del fiador; y tercera, que el fiador es persona distinta del fiado, porque nadie puede ser fiador personalmente de sí mismo. No ocurre ésto en las garantías reales, como la prenda y la hipoteca, en las cuales el mismo deudor grava sus bienes propios, muebles e inmuebles, para garantizar el pago de su deuda. Manresa, Código Civil Español, Tomo 12, págs. 158 et seq., 5ta ed., Instituto Editorial Reus, Madrid, 1951. Castán Tobeñas, Derecho Civil Español, Común y Foral, Tomo IV, 9a. ed., Instituto Editorial Reus, Madrid, 1961, págs. 685 et seq.

En cuanto al contrato de seguro, su carácter es bilateral, porque son mutuos y correlativos los derechos y deberes esta-blecidos entre una compañía aseguradora y el asegurado, por proceder de una misma causa.
En el caso del seguro, bien fuere fuego, vida, accidente, o el que sea, los aseguradores asumen todo el riesgo, lo que supone el cobro de una prima adecuada al riesgo envuelto. La teoría básica de la fianza, sin embargo, presupone que el fiador no asume gran riesgo, y que las primas recibidas son meramente cargos por servicios rendidos al prestar su crédito. En el con-trato de seguro hay dos partes -el asegurador y el asegurado. Si el asegurado sufre una pérdida cubierta por el contrato, el asegurador le paga. En el contrato de fianza, por otro lado, hay *503tres interesados. El deudor en la transacción objeto de la fianza es el principal. Es éste el que promete al beneficiario de la fianza, o sea, al obligado, qué hará o se abstendrá de hacer, una cosa cierta. El fiador, quien es la otra parte, dice en efecto que si el principal no cumple, el fiador cumplirá, o en su de-fecto, restituirá al obligado cualesquiera daños que éste su-friera, o que habrá de pagarle determinada suma como penalidad. (Énfasis suplido y en el original.) Caribe Lumber v. Inter-Am. Builders, supra, pág. 467-468.
El contrato de fianza es utilizado con frecuencia para garantizar las obligaciones de los contratistas en los pro-yectos de construcción. Dicho contrato ha alcanzado amplio uso en este campo por los grandes riesgos económicos im-plicados en la construcción y la complejidad de sus proyectos. Esta figura juega un rol importantísimo y fundamental en la industria de la construcción, y como tal tiene un alto interés público. El propósito principal de los referidos contratos de fianza es garantizar la terminación de un proyecto y el pago de la mano de obra y de los materiales. (106)
La mayoría de estas fianzas imponen obligaciones de naturaleza solidaria de la fiadora y el principal frente al beneficiario. No obstante, aun cuando la fianza sea redac-tada de manera que se pretenda que la obligación de la fiadora sea principal ante el beneficiario, o dueño del pro-yecto, la obligación de ésta es en efecto una obligación ac-cesoria a la obligación del principal, o contratista, y la fia-dora tiene un derecho inherente de repetir y obtener la indemnización del contratista por virtud de su incumpli-miento con el contrato de obra, cuando ésta haya cumplido *504por él o indemnizado los daños ocasionados por su incumplimiento^107)
Con esto en mente, debemos preguntarnos: ¿puede un contratista de construcción levantar como defensa ante un tribunal que el dueño está impedido de reclamarle judicial-mente por el incumplimiento de su parte de ese contrato, porque la compañía aseguradora que garantizó mediante fianza su obligación advino a un estado de insolvencia y está sometida al procedimiento administrativo presentado en el Código de Seguros para su liquidación? Contestamos dicha interrogante en la negativa.
La Mayoría sostiene que “[a]nte la existencia indiscuti-ble del vínculo de solidaridad entre El Fénix, el Ing. Luis B. Torres Félix y RYB Engineers & Contractors, Inc., es forzoso concluir que no pueden dividirse las reclamaciones entre distintos foros”. (Énfasis en el original.) Opinión ma-yoritaria, pág. 450. No compartimos tal óptica.
La insolvencia de una compañía aseguradora, en pro-ceso de liquidación a tenor con el Cap. 40 del Código de Seguros, supra, constituye una defensa personal de dicha entidad, la cual no puede ser levantada por el contratista para eximirle de cumplir con su responsabilidad ante la Sala del Tribunal de Primera Instancia donde se presentó la demanda por incumplimiento de su obligación contractual, en cobro de dinero y daños y perjuicios.
La See. 164:101 de Couch on Insurance 3d(108) establece que la insolvencia de un contratista de construcción no constituye una defensa para la fiadora que impida que se le reclame judicialmente su responsabilidad por el dueño de la obra. No vemos cómo la misma situación a la inversa amerite trato diferente. ¿Por qué una persona natural o una persona jurídica, que no es una compañía asegura-*505dora, puede acogerse automáticamente a la protección que provee el Capítulo 40 del Código de Seguros, supra, cuando el proceso administrativo activado ante el Comisionado de Seguros, por orden de la Sala Superior del Tribunal Pri-mera Instancia con jurisdicción y competencia sobre el asunto, es relativo a los activos de una compañía de segu-ros y no va dirigido contra los activos de éste?
El procedimiento dispuesto en el Capítulo 40 del Código de Seguros, supra, es un procedimiento análogo al proceso de quiebra instituido en al ámbito federal en cuanto a su propósito y funcionamiento.(109) Williston on Contracts, 4th ed., en su Sec. 36:21, establece lo siguiente:
For purposes of the rule that a judgment in favor of a person having a purely individual defense does not discharge the others from their obligation, bankruptcy is regarded as a defense applicable only to the person who has' been discharged. More specifically, the Bankruptcy Code provides as a general rule that discharge of a debt of the debtor does not affect the liability of any other entity with respect to the debt, or the property of any other entity liable for such debt”. (Enfasis suplido.)!110)
La Sec. 36:35 añade lo siguiente:
... For instance, there is considerable authority that a judgment in favor of a person having an individual defense, such as bankruptcy, lack of capacity, or the statute of limitations, does not discharge the other parties to the contract from their obligation, ....(Enfasis suplido.X111)
Este Tribunal acogió esa posición en Cámara Insular Etc. v. Anadón, 83 D.P.R. 374 (1961).(112) En esa ocasión se estableció que la responsabilidad de un codeudor, fiador o garantizador solidario de un quebrado hacia la reclama-*506ción judicial del acreedor no se altera por la adjudicación en quiebra del quebrado. Esto responde a que, de ordina-rio, la iniciación de un pleito de quiebra constituye una defensa personal que únicamente puede levantar ese deudor. Dicho procedimiento no beneficia al codeudor. En esa ocasión establecimos que un acreedor de un quebrado puede comparecer dentro del procedimiento de quiebra, probar su reclamación, recibir la parte proporcional que se adjudique a los acreedores y entonces dirigir contra el fia-dor (deudor) solidario la acción por el balance de la deuda del quebrado. Añadimos que la reclamación de un acreedor dentro de un procedimiento de quiebra ante la Corte de Distrito de Estados Unidos para Puerto Rico contra la deuda principal no le impide ejercitar una acción ante el Tribunal de Primera Instancia de Puerto Rico contra el fiador (deudor) solidario, y sólo le incumbe a este último probar la extinción total o parcial de la deuda.
Sostiene la Mayoría que
[a] la vez es trascendente destacar que nuestro Código de Seguros tampoco distingue entre el contrato de seguros (póli-za) y el contrato de fianza a los fines del Art. 40.210 de dicho Código, supra. Y como ya hemos explicado, esta disposición persigue que los procedimientos de liquidación de una asegu-radora se conduzcan en forma expedita, justa y ordenada ante el Comisionado de Seguros, quien está a cargo de la liquidación.(113)
Añade que “el Comisionado de Seguros, como liquida-dor, tiene la obligación de conocer e inventariar todos los activos y todas las obligaciones de la compañía asegura-dora de que se trate ...”.(114) Puntualiza que “el liquidador debe tener una visión clara e integral de todas las obliga-ciones por las cuales habrá de responder el activo de la empresa”. (Énfasis en el original.)(115) Expresa que “[e]l *507propósito claro de la ley es que todo proceso de liquidación sea atendido por una sola entidad con visión integral de toda la problemática respecto a la capacidad financiera (potencial económico para el pago de las obligaciones) de la aseguradora que se trate”.(116) Concluye que
... es necesario que el Comisionado sea quien disponga en primera instancia de las reclamaciones contra la aseguradora y su asegurado o fiado, bien bajo la póliza de seguros o bajo el contrato de fianza, a los fines de que pueda decidir la forma en que serán pagadas aquellas reclamaciones que considere váli-das, en la proporción que determine, tomando en considera-ción el todo de la empresa (“activos v. pasivos”), hacer las re-servas necesarias para su pago”.(Énfasis suplido.)(117)
Expresa la Mayoría que de permitirse la continuación de los procedimientos judiciales en el caso de autos, y de mantenerse contra los demás codemandados, el contratista de construcción RYB Engineers & Contractors, Inc. y el Ing. Luis B. Torres Félix (fiados), surgirían resultados in-deseados, contrarios a la política pública en que se asienta el estatuto en cuestión. Resalta, como resultado indeseado, que de resultar victoriosa la parte reclamante en el Tribunal de Primera Instancia en contra del contratista de cons-trucción (fiado), tendría esta última que repetir contra la fiadora en caso de que no pueda cobrar del fiado, en cuyo caso el reclamante tendría siempre que recurrir al Comi-sionado de Seguros para obtener el pago total y/o parcial de la sentencia obtenida en el tribunal. Concluye que ello su-jeta y expone a la parte reclamante (dueño de la obra) y al contratista fiado a múltiples procedimientos.
Añade la Mayoría lo siguiente(118)
No obstante lo expresado anteriormente, la avanzada etapa procesal en que se encuentra este caso, nos obliga a reconocer *508la facultad del tribunal con jurisdicción de acuerdo con el Art. 40.040 del Código de Seguros, 26 L.RR.A. see. 4004, previa audiencia al Comisionado de Seguros, para autorizar, a ins-tancia de cualquiera de las partes, la continuación de la acción en el foro apelativo o ante cualquier otro foro judicial; siempre y cuando se demuestre que la continuación de la misma re-sulta en el mejor interés de la aseguradora y/o del reclamante, y que de así permitirse, ello no contraviene los fines públicos perseguidos por el estatuto de marras. Webster v. Superior Court, supra; Bank of America v. Quakenbush, 66 Cal.Rptr.2d 81 (1997).
No contamos con los elementos decisionales indispensables ni estamos requeridos a hacer una determinación de tal índole en este momento, pero nada impide que se solicite autoriza-ción a la Sala competente del Tribunal de Primera Instancia con jurisdicción para que este caso prosiga su curso judicial en lugar de ser remitido al cauce administrativo.
Somos de la opinión que es muy delicado y algo antici-pado, dado el “caso y controversia” ante nos, expresar que de nuestro Código de Seguros se desprende la intención legislativa de no distinguir, a los efectos de un procedi-miento administrativo para liquidar los activos de una compañía aseguradora en estado de insolvencia, entre el contrato de seguros (póliza) y el contrato de fianza. Existen factores muy particulares en cada una de esas figuras ju-rídicas que podrían incidir sobre tal procedimiento. Por ejemplo, entre otros, en el contrato de seguros es el asegu-rador en estado de insolvencia quien está primariamente obligado al ocurrir la eventualidad y quien tiene que sufrir la pérdida. En los contratos de fianza esa misma compañía aseguradora está normalmente obligada en forma secun-daria y tendría derecho a que el principal le indemnice por lo pagado. Sólo las circunstancias particulares presentes en otro “caso y controversia” nos permitiría apreciar la pro-funda complejidad técnica detrás del estatuto en cuestión, y el alcance de la política pública formulada por la Asam-blea Legislativa en ese asunto. Aquí se trata fundamental-mente de auscultar, ¿cómo, bajo las circunstancias particu-lares del “caso y controversia” ante nos, una fianza emitida *509por un asegurador que advino a estado de insolvencia in-cide sobre el procedimiento administrativo seguido ante el Comisionado de Seguros para liquidar sus activos?; ¿cómo se afectan las reclamaciones que tiene el dueño de una obra contra el contratista (fiado) y esa compañía asegura-dora (fiador) ante ese procedimiento administrativo?; ¿in-terfiere sustancialmente la reclamación judicial del dueño de la obra contra el contratista (fiado) con tal procedi-miento administrativo dirigido a liquidar sus activos, a tal punto que los pueda agotar o desordenar?
El contrato de construcción genera unas obligaciones entre las dos partes que lo otorgan y suscriben. El contra-tista de la obra queda sujeto a cumplir cabal y totalmente con su terminación, y el dueño está obligado a satisfacer la totalidad del pago por tal cumplimiento al verificarse su entrega. Si se ofrece como garantía del cumplimiento de las obligaciones del contratista, bajo ese contrato, una fianza de cumplimiento y de pago (.Payment and Performance Bond), entonces este último contrato (fianza) re-sulta ser accesorio al contrato de construcción, que es el principal. La norma pautada por la Mayoría tiene el inde-seado, impráctico y nefasto efecto de someter automática-mente la reclamación del dueño de la obra contra el con-tratista, por el incumplimiento de este último con sus obligaciones a tenor con el contrato de construcción (principal), al procedimiento administrativo ante el Comisio-nado de Seguros, cuando la compañía aseguradora que se obligó a garantizar tal cumplimiento mediante el contrato de fianza (accesorio) advenga a estado de insolvencia y esté sometida ante esa agencia a un procedimiento administra-tivo de liquidación. Este resultado es clara y definitiva-mente contrario a la política pública que se articula en el estatuto en cuestión. Veamos.
La posición de la Mayoría resulta en impedirle al dueño de una obra reclamarle judicialmente al contratista, por el incumplimiento de este último con lo que estaba obligado *510bajo el contrato de construcción, obtener una sentencia del Tribunal General de Justicia de Puerto Rico contra dicho contratista y ejecutarla sobre sus activos. Someter automá-ticamente esa reclamación, bajo las circunstancias particu-lares de este "caso y controversia”, al procedimiento admi-nistrativo señalado en el Código de Seguros de Puerto Rico sin una determinación a esos efectos del Tribunal de Pri-mera Instancia, Sala Superior de San Juan, con jurisdic-ción y competencia sobre dicho procedimiento, apoyada so-bre el interés público protegido por dicho estatuto y a solicitud del Comisionado de Seguros, es nefasta no sólo para la industria de la construcción, sino también para el renglón de negocios que comprende la otorgación de fian-zas, aplicables a las transacciones dentro de dicha indus-tria, y que es parte de la industria de seguros. Esto no fue el propósito ni la intención del legislador al formular polí-tica pública sobre la industria de seguros.
El procedimiento administrativo ante el Comisionado de Seguros —cuando adviene a estado de insolvencia una compañía de seguros— va dirigido a la liquidación de los activos de esa empresa. El adscribir, este Tribunal, a ese procedimiento administrativo reclamaciones que van diri-gidas a obtener un dictamen que habrá de ser ejecutado sobre los activos de otra empresa, que no se dedica a nin-guno de los renglones de negocios de la industria de segu-ros y que no se ha demostrado ante la Sala Superior del Tribunal de Primera Instancia con jurisdicción y compe-tencia sobre tal proceso que interfiera sustancialmente con la liquidación de los activos de la aseguradora en estado de insolvencia, por el hecho de que esa compañía aseguradora hubiese otorgado un contrato de fianza, de naturaleza ac-cesoria, y en el cual el reclamante no fue parte, es algo que no alcanza nuestra comprensión.(119)
*511El adscribir, la Mayoría, la obligación de presentar pe-tición ante la Sala Superior del Tribunal de Primera Ins-tancia, con jurisdicción y competencia para autorizar el procedimiento administrativo contemplado en el Código de Seguros, a cualquiera de las partes en este caso “previa audiencia al Comisionado de Seguros”, para de esa forma poder proseguir con sus procedimientos judiciales ante el Tribunal de Circuito de Apelaciones es algo inaudito. Como mencionamos previamente, la orden emitida por la Sala Superior del Tribunal de Primera Instancia, a petición del Comisionado de Seguros, dirigida a activar tal procedi-miento, no contiene dictamen alguno dirigido a desestimar o remitir la reclamación del dueño de la obra contra el contratista (fiado) al referido trámite administrativo ante el Comisionado de Seguros. No atinamos a comprender cómo se le puede adscribir tal obligación al dueño de lá obra para continuar con los procedimientos judiciales contra el contratista (fiado) cuando no existe orden de la Sala Superior del Tribunal de Primera Instancia con jurisdic-ción y competencia que afecte o regule su interés propieta-rio en formá alguna. Por imperativo constitucional, no po-dría intervenir de forma alguna esa Sala del Tribunal de Primera Instancia con el interés propietario que com-prende la reclamación judicial del dueño de la obra contra el contratista (fiado) sin garantizarle la acepción procesal del derecho constitucional a un debido proceso de ley. Es al Comisionado de Seguros, como liquidador de El Fénix de Puerto Rico, a quien le atañe la obligación de activar la correspondiente petición ante la Sala Superior del Tribunal de Primera Instancia con jurisdicción y competencia sobre el procedimiento administrativo autorizado ante sí *512para solicitar la remisión de la reclamación judicial del dueño de la obra contra el contratista (fiado) al trámite administrativo bajo su jurisdicción. Tiene que alegar y de-mostrar con prueba ante esa Sala del Tribunal de Primera Instancia, previa notificación de la petición y audiencia a las partes afectadas, cualquiera de las causas o razones de pedir, indicadas en el Art. 40.050(1) del Código de Seguros, supra. El curso de acción que toma la Mayoría en el día de hoy es contrario a la letra clara del estatuto especial en cuestión y a la manifiesta intención legislativa.
De no poderse ejecutar una sentencia judicial obtenida por el dueño de la obra en el caso de autos contra el con-tratista de la construcción sobre los activos de este último, el primero no podría repetirla contra la fiadora, compañía de seguros insolvente, dentro del marco y alcance del pro-cedimiento judicial por virtud del cuál se dictó esa sentencia. Por imperativo del interés público plasmado en la política pública formulada con la aprobación del actual Código de Seguros de Puerto Rico, la reclamación del dueño de la obra contra el garantizador (fiador) del contra-tista tiene que presentarse y tramitarse ante el Comisio-nado de Seguros como liquidador y estará sujeta a los re-quisitos, las condiciones, las limitaciones y las restric-ciones impuestas por estatuto a tal proceso, dirigido sobre los activos de la compañía aseguradora insolvente (fiador). En otras'palabras, una vez advenida a estado de insolven-cia la compañía de seguros (fiador) que se comprometió a garantizar el cumplimiento de las obligaciones del contra-tista de la obra, la reclamación que pueda tener el dueño para exigir el cumplimiento de la garantía (fianza) tiene que tramitarse con arreglo al procedimiento administra-tivo de liquidación de los activos de esa compañía ante el Comisionado de Seguros, sujeto a la determinación de lo debido, créditos preferentes y la cantidad a satisfacerse, atendidos los activos y demás obligaciones del caudal en liquidación. Lo que haya cobrado el dueño de la obra del *513contratista directamente, ya sea judicial o extrajudicial-mente, sólo beneficia el caudal (activos) sujeto a liquidación. Es decir, reduce la obligación de la compañía aseguradora sujeta al procedimiento administrativo de liquidación. No obstante, bajo las circunstancias particula-res de este “caso y controversia”, no podría perjudicarlo como parece afirmar la Mayoría en su análisis.(120) Es me-nester puntualizar que una vez desestimada la reclama-ción presentada ante el tribunal contra la compañía asegu-radora, por advenir a estado de insolvencia y estar sometida al procedimiento administrativo de liquidación de sus activos ante el Comisionado de Seguros, por Orden de la Sala Superior del Tribunal de Primera Instancia con jurisdicción y competencia para ello, ésta no es parte code-mandada ante la Sala Superior del Tribunal de Primera Instancia, junto al contratista (fiado) contra quien se dictó la sentencia. Dicho dictamen judicial no podría ejecutarse sobre ella, en esta última Sala del Tribunal de Primera Instancia, repetimos, por imperativo del interés público protegido por la política pública formulada en el Código de Seguros vigente en Puerto Rico.
Por todo lo antes expuesto, concluimos que los recursos de apelación presentados ante el Tribunal de Circuito de Apelaciones podían continuar su curso hasta su culmina-ción final, mediante sentencia, contra las demás partes cu-yos activos no quedaron sujetos por la orden emitida por el Tribunal de Primera Instancia, Sala Superior de San Juan, al procedimiento administrativo diseñado para la liquida-ción de activos de una compañía aseguradora en estado de insolvencia. No se demostró por el Comisionado de Seguros ante la Sala Superior del Tribunal de Primera Instancia, *514con jurisdicción y competencia sobre el referido procedi-miento, que la reclamación de autos presentada en contra del contratista (fiado) interfiriera sustancialmente con ese procedimiento y debía ser desestimada y remitida al trá-mite administrativo. No obstante, la acción o reclamación judicial de autos presentada contra una compañía de segu-ros que advino a un estado de insolvencia y, como conse-cuencia, produjo la activación del procedimiento adminis-trativo ante el Comisionado de Seguros para la liquidación de sus activos, debe ser remitida a ese procedimiento, por-que esa reclamación va dirigida a agotar los activos de la compañía aseguradora insolvente y podría desordenar su distribución.(121)
El Comisionado de Seguros tiene la potestad de conti-nuar o presentar bajo las disposiciones del Código de Segu-ros cualquier acción judicial que tenga el potencial de au-mentar los activos de la compañía aseguradora insolvente.(122) Dicha obligación de defender y activar dichas reclamaciones judiciales para proteger y conservar los activos de la compañía aseguradora insolvente, incluye la obligación de continuar con una apelación, cuando ese sea el caso.(123)
En el caso ante nos el Comisionado de Seguros no plan-teó ante el Tribunal de Circuito de Apelaciones su falta de jurisdicción para continuar con los recursos de apelación presentados ante sí, incluyendo el presentado por El Fénix de Puerto Rico. Planteó ese asunto por primera vez ante nos.
'■d «s *515Apelaciones. Decretaríamos que la reclamación de los de-mandantes de autos contra El Fénix de Puerto Rico debe ser remitida y tramitada a través del procedimiento especial dispuesto en el Capítulo 40 del Código de Seguros de Puerto Rico, supra. Confirmaríamos la sentencia emitida por el Tribunal de Circuito de Apelaciones en cuanto a to-dos sus demás extremos.

(1) 26 L.P.R.A. sec. 4001 et seq.


(2) Opinión mayoritaria, pág. 441.


(3) 26 L.P.R.A. secs. 4007-4014, respecto al anterior Código de Seguros de Puerto Rico.


(4) 26 L.P.R.A. secs. 4004, 4019 y 4013, del anterior Código de Seguros de Puerto Rico.


(5) 26 L.P.R.A. sec. 4021.


(6) Intaco Equipment Corp. v. Arelis Const., 142 D.P.R. 648, 650-651 (1997).


(7) 26 L.P.R.A. sec. 3818.


(8) Ruiz v. New York Dept. Stores, 146 D.P.R. 353 (1998).


(9) íd., pág. 369. Véase L.M. Villaronga, Seguros, 68 Rev. Jur. U.P.R. 467 (1999).


(10) Apéndice XVIII del recurso de certiorari, pág. 421.


(11) íd., pág. 424.


(12) íd.


(13) íd., págs. 235-238. Performance Bond and Labor and Material Payment Bond.


(14) íd., pág. 427.


(15) Apéndice XVIII del recurso de certiorari, pág. 427.


(16) íd., pág. 432.


(17) íd., pág. 433.


(18) Caso Civil Núm. BAC93-0027.


(19) Apéndice XVIII del recurso de certiorari, págs. 252-255.


(20) íd., págs. 258-278.


(21) íd., págs. 256-257.


(22) Dicha sentencia fue archivada en autos el 24 de marzo de 1997.


(23) Apéndice del recurso de certiorari, pág. 441.


(24) íd., págs. 442-443.


(25) íd., pág. 445.


(26) íd., pág. 447.


(27) gj recurso de apelación KLAN97-00799 fue presentado el 5 de agosto de 1997.


(28) g( recurso de apelación KLAN97-00805 fue presentado el 6 de agosto de 1997.


(29) gj recurso de apelación KLAN97-00809, se presentó el 7 de agosto de 1997.


(30) Apéndice II del recurso de certiorari, pág. 70. Los tres recursos de apelación fueron consolidados bajo el caso Núm. KLAN97-00799.


(31) Apéndice XXI del recurso de certiorari, págs. 526-540.


(32) Específicamente, el Tribunal de Primera Instancia, Sala Superior de San Juan formuló, entre otros, los pronunciamientos siguientes:
“1. Se DECLARA que El Fénix está insolvente.
“2. Se ORDENA un proceso de liquidación contra El Fénix, al amparo de las disposiciones del Capítulo 40 del Código de Seguros.
“3. Se DESIGNA al Comisionado de Seguros como Liquidador de El Fénix, a tenor con lo dispuesto en el Artículo 40.150(1) del Código de Seguros.
“4. Se AUTORIZA al Comisionado a tomar posesión inmediata de los activos de El Fénix, para administrarlos bajo la exclusiva supervisión general de esta Sala del *478Tribunal o de la Sala de este Tribunal a la cual se le asigne el caso.
“5. Se DISPONE que desde la fecha de esta orden de liquidación, el Comisio-nado de Seguros, como Liquidador de El Fénix, queda legalmente investido con título sobre toda la propiedad, contratos y derechos de acción y sobre todos los libros y expedientes de El Fénix, dondequiera que se encuentren.
“8. Se ORDENA que los derechos y obligaciones de El Fénix [sic] de los recla-mantes, acreedores generales, gobierno, accionistas, directores, oficiales, empleados y cualquier otro acreedor, y toda otra persona con interés en los bienes, propiedad o en posesión de El Fénix, quedarán definidos conforme existan a la fecha de esta ORDEN, salvo como se dispone en los Artículos 40.160 y 40.340 del Código de Seguros.
“10. Se DISPONE que el Comisionado de Seguros inmediatamente tome pose-sión física de todas las oficinas, libros de contabilidad, libros corporativos, el sello corporativo, cintas magnéticas, archivos, expedientes ya sea en forma electrónica o en cualquier otra forma, gabinetes para expedientes y/o libros de contabilidad o cintas magnéticas, propiedades, edificios, apartamentos, terrenos, vehículos, valores, bonos, acciones, colaterales, fondos, cuentas a cobrar, cuantas [sic] y depósitos en bancos, certificados de depósito, cuentas de ahorros u otra cuenta de similar condi-ción, cuentas y depósitos con corredores de valores, valores o documentos en cajas de seguridad o en custodia por cualquier institución, entidad o persona, contratos de arrendamientos, y todos los demás bienes, pertenencias, propiedad de o bajo control de El Fénix; aclarándose, que la falta de posesión física por parte del Comisionado de Seguros no altera la facultad que le concede el Artículo 40.150 en cuanto a que el Comisionado de Seguros como liquidador queda legalmente investido con título sobre todos los bienes de El Fénix dondequiera se encuentren desde la fecha de esta orden.” Apéndice, págs. 531-532.


(33) 26 L.P.R.A. sec. 4015.


(34) Apéndice XXI del recurso de certiorari, págs. 535-536. El pronunciamiento del Tribunal de Primera Instancia, Sala Superior de San Juan, fue el siguiente:
“26. Se ORDENA, en virtud de lo dispuesto en el caso Calderón, Rosa-Silva & Vargas v. The Commonwealth Insurance Co., 111 D.P.R. 153 (1981) y en el caso de Intaco Equipment Corp. y otros v. Arelis Construction y otros, 97 J.T.S. 32 y los Artículos 40.120. 40.210, 40.320, 40.330, 40.360, 40.390 y 40.400 del Código de Seguros, que toda reclamación contra El Fénix de Puerto Rico, Compañía de Seguros, se remita al FORO ADMINISTRATIVO del procedimiento de liquidación de El Fénix. Asimismo, SE ORDENA que todo pleito pendiente, o que se radique contra El *479Fénix, sea desestimado y se remita al foro administrativo del procedimiento de liqui-dación de El Fénix.
"27. Se PROHIBE a toda persona natural o jurídica iniciar pleito alguno contra El Fénix, o el Comisionado como Liquidador de El Fénix, para reclamarle el pago de cantidad alguna adeudada por El Fénix o el pago de algún beneficio provisto en cualquier contrato, fianza o póliza otorgada por El Fénix, o para reclamar propiedad alguna bajo control o en posesión de El Fénix.”


(35) íd., pág. 536. El Tribunal de Primera Instancia ordenó la paralización de toda acción en la que la Asociación de Garantía de Seguros Misceláneos de Puerto Rico estuviera llamada a intervenir. Dicho tribunal expresó lo siguiente:
“28. Se PROHIBE a toda persona natural o jurídica iniciar pleito alguno contra un asegurado de El Fénix en una reclamación cubierta por el Capítulo 38 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3801, et seq. y dispone la paralización de toda acción civil contra del asegurado por un plazo de seis (6) meses, contado a partir de la fecha de esta Orden, conforme a lo que dispone el Artículo 38.180 del Código de Seguros.”


(36) Este estatuto dispone, en lo pertinente, lo siguiente:
“Todos los procedimientos donde el asegurador insolvente sea parte o venga obligado a defender a una parte ante un tribunal en Puerto Rico, se paralizarán por un período de hasta seis (6) meses y por aquel tiempo adicional que el tribunal conceda, a partir de la fecha en que se determinó la insolvencia o en que se instituyó un procedimiento auxiliar en Puerto Rico, según se describe en la see. 4049 de este título, lo que sea mayor, para permitirle a la Asociación una defensa adecuada en todas las causas de acción pendientes.
“Esta sección provee una suspensión temporera en los procedimientos judiciales pendientes, en donde la aseguradora declarada insolvente sea parte o venga obligada a defender a una parte. Esta suspensión permite una transición para que la Asocia-ción de Garantía de Seguros Misceláneos de Puerto Rico asuma la defensa en dichos procedimientos, obtenga los documentos necesarios para prepararse adecuadamente y evalúe las reclamaciones para decidir qué acción debe tomar con relación a éstas.” Véase Ruiz v. New York Dept. Stores, supra; Acevedo v. Plaza Las Américas, Inc., 108 D.P.R. 361 (1979), resuelto bajo la anterior sec. 3818; 1 Couch on Insurance 3d Sec. 5:36 (Supl. 2000); Willard v. Davies, 881 S.W. 2d 907 (1994); Snyder v. Douglas, 647 So. 2d 275 (1994).


(37)Apéndice XXI del recurso de certiorari, pág. 536. A esos efectos, el Tribunal de Primera Instancia dispuso lo siguiente:
“30. Se DISPONE, que a través de este caso, esta Sala de este Tribunal, o la Sala en que permanezca activo este caso, mantendrá jurisdicción y competencia continua y exclusiva sobre toda materia, persona o reclamación por cualquier cuantía relacionada con El Fénix fuere el asunto, reclamación o evento a favor o en contra de *480El Fénix, o el Comisionado como liquidador de El Fénix, ocurriere el asunto o evento o reclamación en Puerto Rico o fuera de Puerto Rico.”


(38) Apéndice XXI del recurso de certiorari, pág. 537.


(39) Apéndice VI del recurso de certiorari, págs. 75-76.


(40) Apéndice I del Alegato del peticionario.


(41) Apéndice XV del recurso de certiorari, pág. 116.


(42) El Comisionado de Seguros no presentó alegación alguna ante el Tribunal de Circuito de Apelaciones sobre la falta de jurisdicción de ese Tribunal sobre el recurso de apelación del caso de marras por virtud de lo dispuesto en el Capítulo 40 del Código de Seguros, supra. Por el contrario, mediante su “moción en cumplimiento de orden” éste se allanó a la determinación a que llegara el referido foro apelativo sobre la solicitud de los codemandados ante ese foro de que el caso fuese desestimado sin perjuicio y presentado ante el foro de arbitraje. Es por este motivo que la senten-cia emitida por el Tribunal de Circuito de Apelaciones no discute ningún plantea-miento de falta de jurisdicción de ese tribunal por razón del procedimiento de liqui-dación de El Fénix de Puerto Rico.


(43) 26 L.P.R.A. sec. 101 et seq.


(44) 15 U.S.C.A. secs. 1011-1015. En 15 U.S.C.A. sec. 1012 se establece lo si-guiente:

“(a) State regulation

“The business of insurance, and every person engaged therein, shall be subject to the laws of the several States which relate to the regulation or taxation of such business.

“(b) Federal regulation

“No Act of Congress shall be construed to invalidate, impair, or supersede any law enacted by any State for the purpose of regulating the business of insurance, or which imposes a fee or tax upon such business, unless such Act specifically relates to the business of insurance: Provided, That after June 30, 1948, the Act of July 2, 1890, as amended, known as the Sherman Act, and the Act of October 15, 1914, as amended, known as the Clayton Act, and the Act of September 26, 1914, known as the Federal Trade Commission Act, as amended [15 U.S.C.A. 41 et seq.], shall be applicable to the business of insurance to the extent that such business is not regulated by State law.”


(45) La Ley McCarran-Perguson, supra, incluye a Puerto Rico cuando define un estado de la Unión, a los efectos de la aplicación del estatuto.


(46) 26 L.P.R.A. secs. 3801-4054.


(47) Véase la Exposición de Motivos de la Ley Núm. 72 de 17 de agosto de 1991 (1991 Leyes de Puerto Rico 320), aprobada por la Asamblea Legislativa de Puerto Rico, que añadió los Capítulos 38, 39 y 40 vigentes a nuestro Código de Seguros, supra. Treinta y cuatro estados, además del Distrito de Columbia, han adoptado la Ley Modelo de la NAIC o modelos similares. Entre los estados que han adoptado dicha ley modelo podemos nombrar los siguientes: Alaska, Arizona, California, Colorado, Conneticutt, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky, Lou-siana, Maine, Michigan, Mississippi, Missouri, Minnesotta, Montana, Nevada, Nebraska, New Hampshire, North Carolina, North Dakota, Ohio, Pennsylvania, Puerto Rico, South Carolina, South Dakota, Tennesse, Utah, Vermont, y Washington.


(48) Véanse: F.L. Semaya, S. Holmes y D.M. Orzechowski, Insurance Insolvency in the United States 1998 Update: New Legal and Business Developments in a Changing Global Environment, 778 Practicing Law Institute 69 (1998); F.L. Semaya y L.S. Marema, An Overview of the State Insurance Receivership System, 27 Fall Brief /ABA 12 (1997); K.M. Forney, Insurers Insolvency and Guaranty Associations, 43 Drake L. Rev. 813 (1995).


(49) Insurers Rehabilitation and Liquidation Act, Sec. 1 (1978).


(50) Véanse: Semaya y Marema, supra; 1 Couch on Insurance 3d, Cap. 5-6 (1997).


(51) 11 U.S.C.A. sec. 109(b)(2)(3). Dicho estatuto dispone lo siguiente:
“(b) A person may be a debtor under chapter 7 of this title only if such person is not:
“(2) a domestic insurance company, bank, savings bank, cooperative bank, savings and loan association, building and loan association, homestead association, a New Markets Venture Capital company as defined in section 351 of the Small Business Investment Act of 1958, a small business investment company licensed by the Small Business Administration under subsection.
“(3) a foreign insurance company, bank, savings bank, cooperative bank, savings and loan association, building and loan association, homestead association, or credit union, engaged in such business in the United States.”


(52) 1 Couch on Insurance 3d Sec. 5:40, págs. 5-74 (1997).


(53) Insurers Rehabilitation and Liquidation Act Sec. 5(A)(1) (1978).


(54) Insurers Rehabilitation and Liquidation Act Sec. 5(A) (1978).


(55) Couch, supra, Sec. 5:40, págs. 5-74 y 5-75.


(56) Insurers Rehabilitation and Liquidation Act Sec. 47 (1978); Couch, supra, Sec. 6:5, págs. 6-11.


(57) Iowa Code sec. 507C et seq.


(58) Iowa Code sec. 507C.24(1).


(59) Deborah Tharnish Craig, Kimberly K. Mauer, Chapter 507C The Supervision, Rehabilitation and Liquidation of Insurance Companies in Iowa: Where no person has Gone Before, 36 Drake L. Rev. 317 339 (1986.-87); K. Forney, Insurers Insolvencies and Guarranty Associations, 43 Drake L. Rev. 813 (1995).


(60) OCGA sec. 33-37-56.


(61) Smith v. Farm & Home Life Ins. Co., 506 S.E. 2d 104 (1998).


(62) 1 West’s Ann. Cal. Code Sec. 1020, págs. 578-579 (1972). Dicho estatuto dispone:
“Upon the issuance of an order either under Section 1011 or 1016, or at any time thereafter, the court shall issue such other injunctions or orders as may be deemed necessary to prevent any or all of the following occurrences:
“(a) Interference with the commissioner or the proceeding.
“(b) Waste of assets of such person.
“(c) The institution or prosecution of any actions or proceedings.
“(d) The obtaining of preferences, judgments, attachments, or other liens against such person or its assets.
*486“(e) The making of any levy against any such person or its assets.
“(f) The sale or deed for nonpayment of taxes or assessments levied by any taxing agency of property:
“(1) Owned by such person.
“(2) Upon which such person holds an encumbrance.
“(3) Upon which such person has prior thereto commenced an action to foreclose any deed of trust or mortgage or has exercised the power of sale under any trust deed or mortgage which sale or foreclosure proceedings have not yet been completed or upon which no trustee’s deed or judgment of court or sheriff’s certificate of sale has been issued. ‘Taxing agency’ as used in this section has the meaning ascribed to it by Section 121 of the Revenue and Taxation Code. The injunctions or orders authorized by this subdivision may be modified, dissolved or rescinded by the court on motion of the commissioner, the State Controller, the person charged with the collection of taxes or assessments on such property, or any person beneficially interested in the property. The recording in the office of the county recorder of any county in the State of an order or injunction issued pursuant to this section, shall constitute service of such order or injunction upon any taxing agency with respect to property or interests therein located in such county.
“(g) Any managing general agent or attorney in fact from withholding from the commissioner any hooks, records, accounts, documents or other writing relating to the business of such person; provided, however, that, if by contract or otherwise any of the same are the property of such an agent or attorney, the same shall be returned when no longer necessary to the commissioner or at any time the court after notice and hearing shall so direct.” (Énfasis suplido.)


(63) Bank of America v. Quackenbush, 66 Cal. Rptr.2d 81 (1997).


(64) Integrity Ins. Co. v. Martin, 769 P.2d 69 (Nev.1989).


(65) LSA-R.S. 22:734.


(66) State ex. rel Guste v. AILIC Corp., 595 So. 2d 797(1992).


(67) Véanse: Beecher v. Lewis Press Co., 661 N.Y.S. 2d 116 (1997); Powell v. All City Insurance Co., 426 N.Y.S.2d 135 (1980); Commonwealth ex. rel Sheppard v. Central Penn. Nat. Bank, 375 A. 2d 874 (1977); Commonwealth ex. rel. Woodside v. Seabord Casualty Company, 30 Pa. D. & C. 2d 705 (1963).


(68) 26 L.P.R.A. sec. 4021.


(69) Asoc. de Garantía v. Commonwealth Ins. Co., 114 D.P.R. 166 (1983); Calderón, Etc. v. The Commonwealth Ins. Co., 111 D.P.R. 153 (1981). El propósito principal del proceso de liquidación de una aseguradora insolvente es proveer un método justo y equitativo para la distribución de los activos de un asegurador en quiebra que permita reunir todas las reclamaciones contra una aseguradora insolvente de una manera eficiente para que sean consideradas y adjudicadas con prontitud.


(70) Véase el Informe Conjunto de la Cámara de Representantes de 4 de junio de 1991 del Sustitutivo a los P. del S. 277 y 589, pág. 42. Estos proyectos pasaron a ser la Ley Núm. 72 de 17 de agosto de 1991, que derogó los anteriores Capítulos 38, 39 y 40 del Código de Seguros y los sustituyó por los vigentes Capítulos 38, 39 y 40. Es meritorio señalar que la intención legislativa detrás del citado Art. 40.210 surge claramente de dicho Informe Conjunto, en donde se indica que se pretende adoptar lo dispuesto por este Tribunal en Calderón, Etc. v. The Commonwealth Ins. Co, supra. Véase, además, la Exposición de Motivos de la Ley Núm. 72 (1991 (Parte 1) Leyes de Puerto Rico 319). En ella se establece que la nueva legislación pretende una mayor eficiencia y economía en las liquidaciones de las aseguradoras reduciendo a un mí-nimo los conflictos legales.


(71) Intaco Equipment Corp. v. Arelis Const., supra, pág. 652.


(72) Estado recíproco significa cualquier estado que haya adoptado la Ley Mo-delo de la NAIC. En este caso la orden había sido emitida por el estado de Wisconsin, a tenor con lo dispuesto en Wis. Stat. see. 645.49.


(73) 1 Tex. Ins. Code Ann., Art. 21.28, Sec. 17 (2001).


(74) Véase Fewell v. Pickens, 39 S.W. 3d 447 (2001); In Re Advanced Cellular Systems, 235 B.R. 713 (1999); Smith v. Farm & Home Life Ins. Co., supra.


(75) Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 30, págs. 241-242.


(76) 26 L.P.R.A. sec. 4005. Dicho estatuto dispone, en lo pertinente:
“(1) Un administrador nombrado en un procedimiento con arreglo a este Capí-tulo podrá solicitar en cualquier momento, y cualquier tribunal con jurisdicción general podrá conceder, aquellas órdenes de entredicho provisional, interdictos preli-minares y permanentes, así como cualesquiera otras órdenes que fueren necesarias y pertinentes para evitar:
“(c) interferir con el administrador o con un procedimiento establecido con arre-glo a este Capítulo;
“(f) la radicación o ventilación de cualesquiera acciones o procedimientos;
“(g) la obtención de preferencias, sentencias, incautaciones, embargos o gravá-menes contra el asegurador, su activo o sus tenedores de pólizas;
“(h) la ejecución de una orden de embargo contra el asegurador, su activo o sus tenedores de pólizas;
“(k) cualquier amenaza o intento de llevar a cabo una acción, que pueda menos-cabar el valor del activo del asegurador o poner en peligro los derechos de los tene-dores de póüzas, acreedores o accionistas o la administración de cualquier procedi-miento con arreglo a este Capítulo.”
La Ley Modelo de la National Association of Insurance Commissioners (NAIC), supra, establece en su Art. I, Sec. 5, “Injunctions and Orders”, que una vez se solicita la declaración de insolvencia económica de una compañía aseguradora, como cues-tión de derecho, se instituye automáticamente un interdicto permanente aplicable a toda persona o entidad. A estos efectos, el inciso (A)(1)(f) establece lo siguiente:
“An application or petition under Section 10,11, 17 or 20 of this act operates as a matter of law as an automatic stay applicable to all persons and entities, other than the receiver, which shall be permanent and survive the entry of an order of conservation, rehabilitation or liquidation, and which shall prohibit:
“(f) the institution or further prosecution of any actions or proceedings in which the insurer is a party; ...”
Diferente es la situación en nuestra jurisdicción. El Art. 40.050, supra, no pro-vee para una paralización automática de los procedimientos cuando el Comisionado de Seguros solicita la determinación de insolvencia de una compañía aseguradora. Esto surge con palmaria claridad de una lectura somera del referido estatuto y del Informe Conjunto de la Cámara de Representantes de 4 de junio de 1991 relativo a los Proyectos Sustitutivos del Senado 277 y 589, lima Asamblea Legislativa, 5ta Sesión Ordinaria, que pasaron a ser la Ley Núm. 72 de 17 de agosto de 1991, supra, la cual adicionó los vigentes Capítulos 28, 39 y 40 del Código de Seguros de Puerto Rico. Al plasmar la intención legislativa detrás del Art. 40.050, supra, el aludido Informe, en la pág. 34, expresa lo siguiente:
“Se faculta al Administrador nombrado en cualquier procedimiento de cobro bajo el Capítulo 40 para que solicite del Tribunal Superior las órdenes e interdictos *494que fueren necesarios para proteger el activo del asegurador.” Véase Couch, supra, Sec. 5:40. En. relación con lo anterior, dispone:
“Statutes commonly authorize a court in which delinquency proceedings are instituted to enjoin all claims against the insurer, including claims existing prior to the order of liquidation. In most cases, a stay must be requested, and the court has discretion to grant or deny the request as to individual actions.” (Énfasis suplido.)


(77) 26 L.P.R.A. sec. 4052. El Art. 40.520, supra, dispone expresamente lo si-guiente:
“Mientras esté pendiente en Puerto Rico o en cualquier otro estado un procedi-miento de liquidación, denominado de esta manera o no, no se comenzará ni man-tendrá en Puerto Rico ninguna acción o procedimiento de la naturaleza de un embargo, incautación o mandamiento de ejecución contra el asegurador o su activo.”


(78) 31 L.P.R.A. sec. 4871.


(79) Couch, supra, Sec. 1:14, págs. 1-26; Couch, supra, Vol. 11, Sec. 163:1, pág. 163-9 (1998); El Restatement (First) of Security Sec. 82 (1941) define la fianza como la relación que existe cuando una persona se obliga y otra persona está bajo la misma obligación hacia un principal, quien sólo tiene derecho a recibir un cumplimiento.


(80) 26 L.P.R.A. see. 409(3). Nuestro Código de Seguros define, entre otras de las finalidades del seguro de garantía, la siguiente:
“(3) Garantizar el cumplimiento de contratos y garantizar y otorgar fianzas, obligaciones y contratos de fianza.” (Énfasis suplido.)


(81) J.L. Lacruz Berdejo y otros, Elementos de Derecho Civil: derecho de obligaciones, 3ra ed., Barcelona, Ed. Bosch, 1995, Vol. 2, pág. 339.


(82) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. II, Vol. II, pág. 587.


(83) Luan Invest. Corp. v. Rexach Const. Co., 152 D.P.R. 653 (2000).


(84) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1990, T. XXIII, pág. 29.


(85) El Art. 1690 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 4741, define los contratos aleatorios (de alea o suerte) de la manera siguiente:
“Por el contrato aleatorio, una de las partes, o ambas recíprocamente, se obligan a dar o hacer alguna cosa en equivalencia de lo que la otra parte ha de dar o hacer para el caso de un acontecimiento incierto, o que ha de ocurrir en tiempo indeterminado.”


(86) Lacruz Berdejo, op. cit., pág. 364.


(87) Lacruz Berdejo, op. cit., pág. 364. Véase, también, Couch, supra, Vol. 11, Secs. 165:158 y 165:159, págs. 165-125 y 165-126; Art. 1097 del Código Civil, 31 L.P.R.A. sec. 3108.


(88) Puig Brutau, op. cit., pág. 589.


(89) Lacruz Berdejo, op. cit., págs. 365-366; Albaladejo, op.cit., págs. 36-37; Carr v. Nones, 98 D.P.R. 236 (1970).


(90) L.R. Puerta Luis, La solidaridad del responsable civil y de su compañía aseguradora frente al perjudicado, Madrid, Ed. Montecorvo, 1977, pág. 134; WRC Props., Inc. v. Santana, 116 D.P.R. 127 (1985).


(91) Puig Brutau, op. cit., págs. 593-594.


(92) Lacruz Berdejo, op. cit., pág. 370; Carr v. Nones, supra; WRC Props., Inc. v. Santana, 116 D.P.R. 127 (1985).


(93) Lacruz Berdejo, op. cit., pág. 366.


(94) Couch, supra, pág. 163-29 (1998).


(95) Couch, supra, Sec. 1:6, págs. 1-11.


(96) Couch, supra, Sec. 1:10, págs. 1-19.


(97) 26 L.P.R.A. sec. 102.


(98) Couch, supra, Sec. 1:13, pág. 1-25.


(99) íd., See. 1:12, pág. 1-24.


(100) íd., pág. 1-25.


(101) Couch, supra, Vol. 11, Sec. 163:1, pág. 163-9.


(102) Couch, supra, Vol. 1, Sec. 1:18, págs. 1-31. El riesgo puede caracterizarse como el grado en que la contingencia está bajo el control de una de las partes.


(103) id.


(104) id.


(105) 22 Construction Law 5 (2002). Véanse, también: T. Scott Leo, The Construction Contract Surety and Some Suretyship Defenses, 34 William and Mary L. Rev. 1225 (1993); P.G. Alber, Making Sense Out Of Performance and Payment Bonds, 71 Mich. Bar J. 1020 (1992).


(106) Los contractors bond pueden ser de dos tipos: performance bond y labor and material payment bond (conocido como payment bond). El performance bond garan-tiza que el contratista va a ejecutar su obligación según pactada en el contrato y provee para que si el contratista incumple y no termina su obligación, la fiadora termine la obra o pague daños hasta el límite establecido en la fianza. El payment bond le garantiza al dueño de la obra que toda la labor y los materiales utilizados en la obra serán pagados por la fiadora si el contratista incumple.


(107) Couch, supra Sec. 164:8, pág. 164-16. Las fianzas emitidas en el caso de autos reflejaban la responsabilidad solidaria entre el contratista y El Fénix de Puerto Rico ante el dueño de la obra.


(108) Couch, supra pág. 164-188.


(109) In re Advanced Cellular Systems, supra.


(110) 12 Williston on Contracts 4th ed. Sec. 36:21, págs. 698, 699 (1990).


(111) íd., See. 36:35.


(112) Cristy & Sánchez v. ELA, 84 D.P.R. 234 (1961); Santiago v. Ares, 25 D.P.R. 481 (1917).


(113) Opinión mayoritaria, pág. 450.


(114) íd., pág. 451.


(115) íd., pág. 452.


(116) íd.


(117) íd., págs. 452-453.


(118) íd., págs. 454r-455.


(119) Si se determinara por la Sala Superior del Tribunal de Primera Instancia con jurisdicción y competencia, a solicitud del Comisionado de Seguros que la recla-mación que tiene el dueño de una obra contra el contratista (fiado) afecta o interfiere *511sustancialmente con la liquidación de los activos de una compañía asegurada (fiado-ra) en estado de insolvencia, entonces esa Sala del Tribunal de Primera Instancia que autorizó, a tenor con el Código de Seguros de Puerto Rico, el proceso de liquida-ción, podría emitir una orden en la que se prohíba, se suspenda o hasta desestime toda acción no sólo contra la fiadora en estado de insolvencia, sino también contra el fiado. Art. 40.050(l)(c) del Código de Seguros, supra. Esa no es la situación del caso de marras.


(120) De obtener alguna suma el dueño de la obra a través del procedimiento administrativo de liquidación ante el Comisionado de Seguros, éste último podría como administrador liquidador, repetir contra el fiado, y por ende, presentar la co-rrespondiente reclamación en su contra ante la Sala Superior del Tribunal de Pri-mera Instancia con competencia, a tenor con lo dispuesto en el Código de Seguros y sujeto a las limitaciones, condiciones y términos de sus disposiciones, atendida la política pública formulada sobre ese asunto.


(121) Couch, supra, Sec. 6:5, págs. 6—11.


(122) Véase 26 L.P.R.A. sec. 4018(1)(m); Couch, supra, Sec. 5:39, págs. 5-69.


(123) Couch, supra, págs. 5-73.